


--------------------------------------------------------------------------------



EQUITY INTEREST PURCHASE AGREEMENT
by and between
Tiptree Warranty Holdings, LLC,
and
Peter Masi
Dated as of December 16, 2019

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






Table of Contents
Page
ARTICLE I

DEFINITIONS
Section 1.1
Definitions
2


Section 1.2
Other Defined Terms and Rules of Construction
13





ARTICLE II

PURCHASE AND SALE OF EQUITY INTERESTS AND OTHER TRANSACTIONS
Section 2.1
Transactions Pursuant to this Agreement
17
Section 2.2
Closing Statement
18
Section 2.3
Post-Closing Adjustment
18
Section 2.4
Closing
21
Section 2.5
Closing Deliveries
21
Section 2.6
Closing Payments
22
Section 2.7
Withholding
22
Section 2.8
Reserve-Based Earn-Out Payment
22
Section 2.9
Profits-Based Earn-Out Payment
23
Section 2.10
Underwriting Profitability True-Up
24
Section 2.11
Independent Payment Obligations
27



ARTICLE III

REPRESENTATIONS AND WARRANTIES
OF SELLER


i



--------------------------------------------------------------------------------





Section 3.1
Capacity and Authority of Seller and his Affiliates
27
Section 3.2
Authority; Non-Contravention; Approvals
27
Section 3.3
Capital Stock and Equity Interests of the Target Entities
28
Section 3.4
Corporate Organization of the Target Entities
29
Section 3.5
Taxes
29
Section 3.6
Financial Statements
31
Section 3.7
Undisclosed Liabilities
32
Section 3.8
Absence of Certain Changes, Events and Conditions
32
Section 3.9
Labor Relations
32
Section 3.10
Compliance with Laws
33
Section 3.11
Litigation and Proceedings
33
Section 3.12
Permits
34
Section 3.13
Contracts and Other Agreements
34
Section 3.14
Intellectual Property; Information Technology; Data Security
37
Section 3.15
Real Property
38
Section 3.16
Reinsurance Matters
39
Section 3.17
Insurance Coverage
40
Section 3.18
Employee Benefits and Related Matters
40
Section 3.19
Environmental Laws
41
Section 3.20
Brokers
42
Section 3.21
Anti-Money Laundering, OFAC and Anti-Bribery Compliance
42
Section 3.22
Transactions with Affiliates
42
Section 3.23
Reserves
43
Section 3.24
Vehicle Service Contracts
43
Section 3.25
Producers
44
Section 3.26
Vehicle Service Contracts Sales Practices
44
Section 3.27
Title to Assets
44
Section 3.28
Sufficiency of Assets
44
Section 3.29
Material Customers; Material Vendors
45
Section 3.30
Exclusive Representations and Warranties
45



ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER
Section 4.1
Organization and Qualification
45
Section 4.2
Authority; Non-Contravention; Approvals
46
Section 4.3
Financing
46
Section 4.4
Brokers
47
Section 4.5
Investment Intent
47
Section 4.6
Independent Investigation; No Warranty by Seller
47





ii

--------------------------------------------------------------------------------





ARTICLE V

COVENANTS
Section 5.1
Conduct of the Business
48
Section 5.2
Access to Information
50
Section 5.3
Reasonable Efforts
50
Section 5.4
Notification
51
Section 5.5
Employee Matters
52
Section 5.6
Public Announcements
52
Section 5.7
Further Assurances; Post-Closing Cooperation
53
Section 5.8
Non-Competition
54
Section 5.9
Resignations
55
Section 5.10
No Solicitation
55
Section 5.11
Financing Cooperation
55
Section 5.12
Pre-Closing Transactions
56
Section 5.13
Third Party Consents
56



ARTICLE VI

CONDITIONS
Section 6.1
Conditions to Purchaser’s Obligations
56
Section 6.2
Conditions to Seller’s Obligations
57



ARTICLE VII

SURVIVAL; INDEMNIFICATION
Section 7.1
Survival of Representations, Warranties, Covenants and Agreements
58
Section 7.2
Indemnification of Purchaser
59
Section 7.3
Indemnification of Seller
59
Section 7.4
Effect of Materiality Qualifier
59
Section 7.5
Limitations
60
Section 7.6
Method of Asserting Claims
61
Section 7.7
Character of Indemnity Payments
62
Section 7.8
Reservation of Rights
62
Section 7.9
Exclusive Remedy
63
Section 7.10
Escrow Funds
63





iii

--------------------------------------------------------------------------------





ARTICLE VIII

TAXES
Section 8.1
Tax Indemnity
64
Section 8.2
Tax Treatment of ASE
64
Section 8.3
Post-Closing Tax Matters
64
Section 8.4
Section 338 Election; Purchase Price Allocation
66
Section 8.5
Transfer Taxes
67
Section 8.6
Tax Sharing Agreements
67
Section 8.7
Overlap
67



ARTICLE IX

TERMINATION OF AGREEMENT
Section 9.1
Termination
67
Section 9.2
Effect of Termination
68
Section 9.3
Bifurcated Closing
68



ARTICLE X

MISCELLANEOUS
Section 10.1
Notices
69
Section 10.2
Entire Agreement
70
Section 10.3
Expenses
70
Section 10.4
Waiver
70
Section 10.5
Amendment
70
Section 10.6
No Third Party Beneficiary
70
Section 10.7
Assignment; Binding Effect
71
Section 10.8
CONSENT TO JURISDICTION AND SERVICE OF PROCESS
71
Section 10.9
Waiver of Trial by Jury
71
Section 10.10
Specific Performance
72
Section 10.11
Invalid Provisions
72
Section 10.12
Governing Law
72
Section 10.13
Counterparts
72



iv

--------------------------------------------------------------------------------






SCHEDULES:
Schedule 1.1(a)    Reserves
Schedule 1.1(b)    Cumulative Modified Cash Administrator EBITDA Principles
Schedule 1.1(c)    Designees
Schedule 1.1(d)    Knowledge of Seller
Schedule 1.1(e)    Specified Litigation
Schedule 2.2        Applicable Accounting Principles
Schedule 2.6(c)    Reinsurance Allocation Schedule
Schedule 5.12        Pre-Closing Transactions
Schedule 5.13        Third Party Approvals
Schedule 8.4(c)    Tax Allocation Schedule


EXHIBITS:
Exhibit A        Form of Commutation Agreement
    


v

--------------------------------------------------------------------------------






EQUITY INTEREST PURCHASE AGREEMENT
This EQUITY INTEREST PURCHASE AGREEMENT (this “Agreement”), dated as of December
16, 2019, is made by and between Tiptree Warranty Holdings, LLC, a Delaware
limited liability company (“Purchaser”) and Peter Masi, a natural Person
(“Seller”). Purchaser and Seller are sometimes collectively referred to herein
as the “Parties” and individually referred to herein as a “Party.”
RECITALS
WHEREAS, Seller is the sole record and beneficial owner, of all of the (a)
outstanding limited liability company interests (the “ASE Interests”) of
Accelerated Service Enterprise, LLC, a New Jersey limited liability company
(“ASE”), (b) outstanding shares of common stock (the “DMS Shares”) of Dealer
Motor Services, Inc., a New Jersey corporation (“DMS”), (c) outstanding common
stock (the “IDG Shares”) of Independent Dealer Group, Inc., a New Jersey
corporation (“IDG”), (d) outstanding common stock (the “OSI Shares”) of
Ownershield, Inc., a Texas corporation (“OSI”), (e) outstanding shares of common
stock (the “SAC Shares”) of SAC Holdings, Inc., an Arizona corporation (“SAC”),
(f) outstanding shares of common stock (the “SAC Admin Shares”) of SAC Admin,
Inc., an Arizona corporation (“SAC Admin”), (g) outstanding shares of common
stock (the “SAC Insurance Shares”) of SAC Insurance Company, Inc., an Arizona
corporation (“SAC Insurance”), (h) outstanding shares of common stock (the
“Smart AutoCare Shares”) of Smart AutoCare, Inc. an Arizona corporation (“Smart
AutoCare,”), (i) outstanding shares of common stock (the Smart AutoCare Admin
Shares”), of Smart AutoCare Administration Solutions, Inc., an Arizona
Corporation (“Smart AutoCare Admin,” and together with SAC, SAC Admin, SAC
Insurance, Smart AutoCare, the “Arizona Entities”), and (j) outstanding common
shares (the “FIC Shares” and together with the ASE Interests, the DMS Shares,
the OSI Shares, the IDG Shares, SAC Shares, SAC Admin Shares, SAC Insurance
Shares, Smart AutoCare Shares, Smart AutoCare Admin Shares, the “Equity
Interests”) of Freedom Insurance Company, Ltd., an exempted company organized
under the laws of the Turks and Caicos Islands (“FIC,” and together with ASE,
DMS, IDG, OSI and the Arizona Entities, the “Target Entities” and each a “Target
Entity”);
WHEREAS, the Equity Interests represent all of the outstanding capital stock or
other equity interests of the Target Entities;
WHEREAS, the Target Entities are engaged in the design, marketing,
administration, underwriting and reinsurance of finance and insurance products
and reinsurance solutions for automotive industry participants (the “Business”);
WHEREAS, Seller wishes to sell, and Purchaser wishes to purchase, the Equity
Interests on the terms and subject to the conditions set forth in this
Agreement; and
WHEREAS, Seller and ASE have entered into an employment agreement (the
“Employment Agreement”) dated as of the date hereof and effective as of the
Closing Date, a true and complete copy of which has been provided to Purchaser.


1

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. As used in this Agreement, the following terms shall
have the following meanings:
“AAA Appointment Process” means the appointment process set forth in the
American Arbitration Association Accounting and Related Services Arbitration
Rules.
“Action” means any legal, administrative, arbitration or other similar
proceeding, claim, action or governmental or regulatory investigation of any
nature.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, the Person specified. The term “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) means possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Affiliated Reinsurance Entities” means Accelerated SE Reinsurance Ltd., NGM
Reinsurance Ltd., NSM Reinsurance Ltd., PJM Reinsurance Ltd., PNN Reinsurance
Ltd., NG Reinsurance Co., Ltd., SM Reinsurance Co., Ltd., PM Reinsurance Co.,
Ltd., NNM Reinsurance Co., Ltd., NPM Reinsurance Co., Ltd., Soundview
Reinsurance Company Ltd. and IECD (SAC) Ltd.
“Affiliated Reinsurance Entity Cash” means the sum of (i) the aggregate amount
of cash held by the Affiliated Reinsurance Entities plus (ii) the aggregate
amount of net receivables owed from FIC to the Affiliated Reinsurance Entities,
plus (iii) the aggregate amount of long-term notes receivable (including any
associated investment income due and accrued investment income) of the
Affiliated Reinsurance Entities, to the extent not repaid to such Affiliated
Reinsurance Entities prior to the Closing Date in accordance with Section
5.12(a), in each case as of the Closing Date and as set forth on the Closing
Affiliated Reinsurance Company Balance Sheet and calculated in accordance with
the Applicable Accounting Principles.
“Aggregate Consideration” means, at any time of determination, the total amounts
paid or payable to Seller at or prior to such time of determination, offset by
any amounts paid or payable to Purchaser at or prior to such time of
determination, in each case in respect of the Purchase Price, the Reserve-Based
Earn-Out Amounts, the Profits-Based Earn-Out Amount and any payments owing
pursuant to Section 2.10.


2

--------------------------------------------------------------------------------





“Applicable Reserve Pool” means, as of any date of determination, (1) the
aggregate of the amount of 45-Day Reserves, LTL Reserves, ARF Reserves and XOL
Reserves established for Retained New Contracts, in each case, other than as set
forth in Section 1.1(a) of the Seller Disclosure Schedule, determined in a
manner consistent with the methodologies historically used to determine such
amounts on the Financial Statements prior to the date hereof and the
methodologies set forth on Schedule 1.1(a)‎ (and to the extent of a conflict
between such methodologies, the methodologies set forth on Schedule 1.1(a) shall
govern), minus (2) the aggregate of the amount of such reserve amounts used to
pay contract claims or satisfy reserve refunds on cancelled contracts prior to
such date of determination. The Applicable Reserve Pool will be determined
excluding any investment or interest income on such reserve accounts and
excluding any appreciation or depreciation in the value of assets held in such
reserve accounts.
“ASE Transfer Date” means December 16, 2019, the date upon which all ASE
Interests not owned by Seller were transferred to Seller.
“ARE Reinsured Pre-Closing Contracts” means Vehicle Service Contracts written by
any of the Target Entities prior to the Closing Date and reinsured by any of the
Affiliated Reinsurance Entities or reflected as warehoused by FIC in the
Applicable Accounting Principles.
“Books and Records” means originals or copies of all books and records
(including documents and data), in whatever form maintained, in the possession
or control of Seller or the Target Entities to the extent that they pertain or
relate to the Business or the assets, liabilities, properties, business, conduct
and operations of the Target Entities, including all Permits held by any Target
Entity, all corporate records of the Target Entities, statutory filings as
required under applicable Law, administrative records, claim records, sales
records, underwriting records, financial records, Tax records, compliance
records, complaint logs, litigation files and personnel records of the
Employees.
“Business Day” means any day other than a day on which commercial banks located
in New York, New York are authorized or required to be closed for the conduct of
regular banking business.
“Business Material Adverse Effect” means any event, occurrence, fact, condition,
circumstance, effect or change that is or could reasonably be expected to
become, individually or in the aggregate, materially adverse to (a) the
business, results of operations, condition (financial or otherwise) or assets of
the Business or the Target Entities, taken as a whole, or (b) the ability of
Seller to perform its obligations under this Agreement or the Transaction
Documents in a timely manner or to consummate the transactions contemplated
hereby and by the Transaction Documents on a timely basis; provided, however,
that “Business Material Adverse Effect” shall not include any event, occurrence,
fact, condition, circumstance, effect or change, to the extent arising out of or
attributable to: (i) general economic or political conditions; (ii) conditions
generally affecting participants in the lines of business conducted by the
Target Entities; (iii) any changes in financial, banking or securities markets
in general, including any disruption thereof and any material decline in any
U.S. market index or any change in prevailing U.S. interest rates; (iv) acts of
war (whether or not declared), armed hostilities or terrorism, or the escalation
or worsening thereof; (v) any action required by this Agreement; (vi) any
changes in applicable Laws or accounting rules; (vii) the public


3

--------------------------------------------------------------------------------





announcement of the transactions contemplated by this Agreement; or (viii) any
failure by the Target Entities to meet any internal or published projections,
forecasts or revenue or earnings predictions (provided that the underlying
causes of such failures (subject to the other provisions of this definition)
shall not be excluded); provided further, however, that any event, occurrence,
fact, condition, circumstance, effect or change referred to in clauses (i)
through (iv) or (vi) immediately above shall be taken into account in
determining whether a Business Material Adverse Effect has occurred or could
reasonably be expected to occur to the extent that such event, occurrence, fact,
condition, circumstance, effect or change has a disproportionate effect on
Seller or the Target Entities compared to other participants in the lines of
business conducted by the Target Entities.
“Closing” means the closing of the sale and purchase of the Equity Interests as
contemplated by this Agreement.
“Closing Date Legacy Reserves” means the aggregate reserve liabilities for
unearned premium, unpaid contract claims, and agent commission refunds in
respect of ARE Reinsured Pre-Closing Contracts, as set forth on the Closing
Affiliated Reinsurance Entity Balance Sheet and calculated in accordance with
the Applicable Accounting Principles.
“Closing Working Capital” means (i) current assets of the Target Entities (other
than FIC) minus (ii) current liabilities of the Target Entities (other than
FIC), each as shown on the Closing Admin/Obligor Balance Sheet and calculated in
accordance with the Applicable Accounting Principles. For the avoidance of
doubt, current liabilities will be determined without duplication of any amount
included in Indebtedness of the Target Entities (other than FIC).
“Code” means the Internal Revenue Code of 1986, as amended.
“Commutation Payment Adjustment” means an amount, which may be positive or
negative, equal to (i) the Estimated Commutation Payment minus (ii) the greater
of (A) the Closing Date Legacy Reserves and (B) the sum of (1) the Affiliated
Reinsurance Entity Cash plus (2) the amount, if any, by which the FIC Equity is
less than $1,500,000.
“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of May 17, 2019, between Fortegra Financial Corporation and Colonnade
Securities LLC.
“Contracts” means all agreements, contracts, commitments and undertakings,
indentures, notes, bonds, loans, instruments, licenses, leases, mortgages or
arrangements that are legally binding.
“Core Reserves” means the asset amount recorded by the Target Entities in
respect of reserves for estimated contract claims in respect of Retained New
Contracts other than 45-Day Reserves, LTL Reserves, ARF Reserves and XOL
Reserves, in each case as such included and excluded reserve items are
determined in a manner consistent with how such amounts were historically
determined in the financial statements of the Target Entities, determined as of
the Reserve True-Up Date in accordance with the Reserve True-Up Principles.


4

--------------------------------------------------------------------------------





“Covered Taxes” means any Taxes (a) imposed on, payable by or otherwise due with
respect to Seller or his Affiliates (other than the Target Entities), (b)
imposed on, payable by or otherwise due with respect to the Target Entities for
any Pre-Closing Tax Period, including any Taxes attributable to Section 965 of
the Code, together with any interest, penalty or additions to Tax accruing after
the Closing Date on Taxes described in this clause (b), (c) imposed as a result
of any Target Entity having been a member of any consolidated, combined or
affiliated group of companies pursuant to any provision of joint and several
liability under Treasury Regulations Section 1.1502-6 and any corresponding or
similar provision of state, local, or foreign applicable Law, (d) imposed by
reason of any Target Entity having liability for Taxes of another Person arising
under principles of transferee or successor liability or by contract as a result
of events occurring before the Closing, (e) imposed as a result of any Section
338 Company’s status as an S corporation for U.S. federal income tax purposes or
the Section 338 Election to be made for each such entity, (f) arising from any
adjustment under Section 481 of the Code (or any similar provision of state,
local or foreign Law) as a result of the manner in which any item was reported
by any Target Entity with respect to any period prior to the Closing or the
application of Section 13523(e) of the Tax Cuts and Jobs Act, P.L. No. 115-97,
or (g) arising from or attributable to any inaccuracy in or breach of any
representation or warranty made in Section 3.5 or the breach of any Tax covenant
of Seller under this Agreement.
“Cumulative Modified Cash Administrator EBITDA” means the cumulative modified
cash earnings before interest, taxes, depreciation and amortization of the
Target Entities other than FIC, and for the avoidance of doubt excluding any
underwriting or underwriting-related earnings of the Target Entities, calculated
in accordance with the Cumulative Modified Cash Administrator EBITDA Principles.
“Cumulative Modified Cash Administrator EBITDA Principles” means the principles,
practices and methodologies used to calculate the pro forma column in the
illustrative statement as of June 30, 2019 set forth in Schedule 1.1(b).
“Data Input Inaccuracies” means inaccuracies or omissions in (a) the inputting
of factual data, including data (and omission of data) relating to the inventory
of Vehicle Service Contracts in force, the terms of such Vehicle Service
Contracts, the relevant information related to the holders of such Vehicle
Service Contracts and transactions related thereto, or (b) the coding,
compilation or aggregation of such factual data.
“Designee” means, with respect to Seller, any Person designated to Purchaser in
writing by Seller that is (i) set forth on Schedule 1.1(c), (ii) the parent,
spouse, former spouse or child of Seller, (iii) the legal representative or
estate of Seller or any of the foregoing, (iv) a trust maintained for the
benefit of Seller or any one or more of the foregoing, (v) any partnership or
limited liability company in which Seller or any one or more of the foregoing
are the only partners or members or (vi) any Person approved in writing by
Purchaser.
“Developed Legacy Reserves” means (1) the aggregate reserve liabilities for
unearned premium, unpaid contract claims and agent commission refunds in respect
of ARE Reinsured Pre-Closing Contracts as of the Reserve True-Up Date (as
determined in accordance with the Reserve True-Up Principles), plus (2) contract
claims, agent commission refunds and reserve


5

--------------------------------------------------------------------------------





refunds paid from the Closing Date through the Reserve True-Up Date in respect
of ARE Reinsured Pre-Closing Contracts.
“Domiciliary Regulator” means the Turks and Caicos Islands Financial Services
Commission.
“Employees” means on any date all officers, directors, managers, consultants and
employees of the Target Entities who on such date have formerly been or are
employed by the Target Entities, whether actively employed, on approved leave of
absence or layoff or on salary continuation, sickness, accident, disability or
military leave.
“Encumbrances” means any and all liens, charges, security interests, mortgages,
pledges, equitable interest, option, easement, encroachment, right of way, right
of first refusal, encumbrance or other adverse claim of any kind.
“Environmental Laws” means any applicable Law which relates to or otherwise
imposes liability or standards of conduct concerning environmental protection,
health and safety of persons, discharges, emissions, releases or threatened
releases of any noises, odors or Hazardous Materials into ambient air, water or
land, or otherwise relating to the manufacture, processing, generation,
distribution, use, treatment, storage, disposal, cleanup, transport or handling
of Hazardous Materials, including the Comprehensive Environmental Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act, as amended, the Occupational Safety and Health Act, as
amended, the Resource Conservation and Recovery Act, as amended, the Toxic
Substances Control Act, as amended, the Federal Water Pollution Control Act, as
amended, the Clean Water Act, as amended, any so-called “Superlien” law, and any
other similar federal, state or local law.
“Environmental Permits” means all Permits, approvals, identification numbers,
licenses and other authorizations required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any Person required at any particular time to be
aggregated with the Target Entities under Sections 414(b), (c), (m) or (o) of
the Code or Section 4001 of ERISA.
“Escrow Agent” means SunTrust Bank or any other state or federally chartered
United States financial institution authorized to take deposits or act in a
fiduciary capacity as a trust and that is agreed to by Purchaser and Seller.
“Escrow Agreement” means the Escrow Agreement to be entered into by Purchaser,
Seller and the Escrow Agent at the Closing, in a form reasonably acceptable to
Purchaser and Seller.
“Escrow Amount” means $8,250,000.


6

--------------------------------------------------------------------------------





“FIC Equity” means the (i) total assets of FIC minus (ii) total liabilities of
FIC, each as shown on the Closing FIC Balance Sheet and calculated in accordance
with the Applicable Accounting Principles.
“First Reserve-Based Earn-Out Measurement Date” means the third anniversary of
the Closing Date.
“Fundamental Representations” means the representations and warranties of Seller
and Purchaser contained in this Agreement will survive the Closing as follows:
the representations and warranties contained in Sections 3.1 Capacity and
Authority of Seller and his Affiliates, 3.2 Authority; Non-Contravention;
Approvals, 3.3 Capital Stock and Equity Interests of the Target Entities, 3.4
Corporate Organization of the Target Entities and 3.20 Brokers.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulatory organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of such organization or
authority have the force of Law), or any arbitrator, court or tribunal of
competent jurisdiction.
“Hazardous Material” means any (a) hazardous substance, toxic substance,
hazardous waste or pollutant (as such terms are defined by or within the meaning
of any Environmental Law); (b) material or substance which is regulated or
controlled as a hazardous substance, toxic substance, pollutant or other
regulated or controlled material, substance or matter pursuant to any
Environmental Law; (c) petroleum, crude oil or fraction thereof;
(d) asbestos-containing material; (e) polychlorinated biphenyls; (f) lead-based
paint; or (g) radioactive material.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder, as the same may
be amended from time to time.
“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, or with respect to deposits or
advances of any kind, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (iii) all obligations of such Person
upon which interest charges are customarily paid (other than trade payables
incurred in the ordinary course of business consistent with past practice),
(iv) all obligations of such Person under conditional sale or other title
retention agreements relating to any property purchased by such Person, (v) all
obligations of such Person incurred or assumed as the deferred purchase price of
property or services (excluding obligations of such Person to creditors for raw
materials, inventory, services and supplies incurred in the ordinary course of
business consistent with past practice), (vi) all lease obligations of such
Person capitalized on the books and records of such Person, including with
respect to the lease of any telephone or other communications system, (vii) all
obligations of others secured by an Encumbrance on property or assets owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (viii) all obligations of such Person under interest rate,
currency or commodity derivatives or hedging transactions, (ix) all letters of
credit or performance bonds issued for the account of such Person (excluding
(A) letters of credit issued for the benefit of suppliers to support accounts
payable to


7

--------------------------------------------------------------------------------





suppliers incurred in the ordinary course of business consistent with past
practice, (B) standby letters of credit relating to workers’ compensation
insurance and (C) surety bonds and customs bonds), (x) all guaranties and
arrangements having the economic effect of a guaranty by such Person of any
Indebtedness of any other Person, (xi) dealer claim funds and (xii) 45-Day
Reserve accounts payable.
“Indemnified Party” means any Person claiming indemnification under any
provision of Article VII.
“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of Article VII.
“Independent Accountant” means a partner in the New York office of
PriceWaterhouseCoopers LLP or, if no partner at such firm is willing or able to
serve in such capacity, a partner in the New York office of another nationally
recognized independent registered public accounting firm appointed by mutual
agreement of Purchaser and Seller acting in good faith. In the event of an
impasse over such selection, the Accounting Firm shall be selected by a single
arbitrator appointed pursuant to the AAA Appointment Process.
“Independent Actuary” means a nationally recognized independent actuarial firm
appointed by mutual agreement of Purchaser and Seller acting in good faith. In
the event of an impasse over such selection, the Independent Actuary shall be
selected by a single arbitrator appointed pursuant to the AAA Appointment
Process.
“Intellectual Property” means any and all of the following to the full extent
recognized under Law in any and all jurisdictions throughout the world, any
(a) patents, patent applications (including reissues, divisions, renewals,
provisionals, continuations, continuations-in-part and extensions); (b)
registered or unregistered trademarks, service marks, trade names, Internet
domain names, trade dress, logos, business and product names, slogans, acronyms,
tag-lines, social media usernames, logos or domain names, and other digital
identifiers and other indicia of origin, and any goodwill associated with any of
the foregoing; (c) registered or unregistered copyrights and rights in
copyrightable subject matter in published and unpublished works of authorship
and applications to register or renew the registration of any of the foregoing;
(d) trade secrets and know-how and any confidential information related thereto;
(e) rights in Software; and (f) all other intellectual property rights.
“IRS” means the United States Internal Revenue Service.
“IT Systems” means the hardware, Software, data, databases, data communication
lines, network and telecommunications equipment, Internet-related information
technology infrastructure, wide area network and other information technology
equipment, owned, leased or licensed by any Target Entity.
“knowledge” with respect to Seller means the knowledge of those Persons set
forth on Schedule 1.1(d).


8

--------------------------------------------------------------------------------





“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, writ, injunction, decree, other
requirement or rule of law of any Governmental Authority.
“Lease” means any lease, leasehold interest, sublease or license, including any
amendment with respect thereto, pursuant to which any Target Entity uses or
holds any material Leased Real Property.
“Leased Real Property” means the real property leased by any Target Entity, as
tenant, and used to operate the Business, together with all buildings and other
structures, facilities or improvements currently located thereon, all fixtures
thereto, and all easements, licenses, rights and other appurtenances relating to
the foregoing.
“Legacy Reserves Shortfall” means the amount, if any, by which the Developed
Legacy Reserves exceeds the Commutation Payment.
“Lenders” means any lenders under any Third Party Financing.
“Liability” means any and all liabilities, obligations, debts and commitments of
any kind, character or description, whether asserted or unasserted, known or
unknown, secured or unsecured, absolute or contingent, accrued or unaccrued,
matured or unmatured or otherwise.
“Losses” means any and all losses, damages, fines, fees, penalties,
deficiencies, Liabilities, Taxes, claims, demands, judgments, settlements,
interest, awards and costs and expenses (including (i) reasonable expenses of
investigation and collection, reasonable attorneys’ fees and disbursements and
the cost of enforcing any right to indemnification hereunder and the cost of
pursuing any insurance providers and (ii) any incidental, indirect,
consequential damages, lost profit or diminution in value (any Losses described
in clause (ii), “Additional Elements”), whether or not involving a Third Party
Claim.
“Malware” means any virus, Trojan horse, time bomb, key-lock, spyware, worm,
malicious code or other software program designed to or able to, without the
knowledge and authorization of the Target Entities, disrupt, disable, harm,
interfere with the operation of or install itself within or on any Software,
computer data, network memory or hardware.
“Measurement Period” means the period beginning on the Closing Date and ending
on the third anniversary of the Closing Date.
“Permit” means any permit, license, franchise, approval, consent, registration,
clearance, variance, exemption, order, certificate or authorization by or of any
Governmental Authority.
“Permitted Encumbrances” means (a) Encumbrances for Taxes or other governmental
charges not yet due and payable or which are being contested in good faith and
for which adequate accruals or reserves have been established on the Financial
Statements, as applicable; (b) mechanics’, carriers’, warehousemen’s, workers’
and other similar Encumbrances;


9

--------------------------------------------------------------------------------





and (c) easements, rights of way, building, zoning and other similar
encumbrances or title defects that do not materially impair the use of the
underlying property in the ordinary course.
“Person” means any natural person, corporation, general partnership, limited
partnership, limited or unlimited liability company, proprietorship, trust,
joint venture, other business entity or Governmental Authority.
“Plan” means any employment, consulting, bonus, incentive compensation, deferred
compensation, pension, profit-sharing, retirement, stock bonus, stock purchase,
stock option, stock ownership, stock appreciation rights, phantom stock or other
equity-based arrangement, leave of absence, layoff, vacation, day or dependent
care, legal services, cafeteria, life, health, medical, dental, vision, welfare,
accident, disability, workmen’s compensation or other insurance, severance,
separation, termination, change of control, retention, collective bargaining or
other benefit plan, understanding, agreement, practice, policy or arrangement of
any kind, whether written or oral, and whether or not subject to ERISA,
including any “employee benefit plan” within the meaning of Section 3(3) of
ERISA. Notwithstanding the foregoing, the term “Plan” shall not include any
informal arrangements that individually, or in the aggregate, do not and will
not (i) result in substantial Liabilities or substantial administrative burdens
on the Company or (ii) cause the Company to be in violation of any applicable
Law, including any requirement to file information reports to any Government
Authority.
“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and, with respect to a Straddle Period, the portion of such Straddle Period
ending on the Closing Date.
“Principal Market” means, with respect to any day on which the common stock of
Tiptree Inc. is listed or admitted to trading or quoted on any securities
exchange or quotation facility (whether U.S. national or regional or non-U.S.),
the principal such exchange or facility on which such common stock is so listed
or admitted or so quoted.
“Producer” means any producer, broker, agent, general agent, managing general
agent, master broker agency, broker general agency, financial specialist or
other Person responsible for marketing or producing Vehicle Service Contracts on
behalf of any of the Target Entities (including automobile dealers) prior to the
Closing.
“Producer Contracts” means any written contract or agreement entered into by any
Target Entity with respect to the Business and the solicitation and sale of
Vehicle Service Contracts.
“Purchase Price Adjustment” means an amount, which may be positive or negative
equal to (i) the Estimated Purchase Price minus (ii) (A) the Base Purchase Price
minus (B) the amount of Closing Indebtedness, (C) (1) plus the amount, if any,
by which Closing Working Capital (after giving effect to the Pre-Closing
Dividend) exceeds Target Working Capital or (2) minus the amount, if any, by
which Target Working Capital exceeds Closing Working Capital (after giving
effect to the Pre-Closing Dividend), and (D) minus the amount of Transaction
Expenses.


10

--------------------------------------------------------------------------------





“Purchaser Material Adverse Effect” means a material adverse effect on the
enforceability of Purchaser’s obligations under this Agreement or the
Transaction Documents or Purchaser’s ability to perform its obligations under
this Agreement or the Transaction Documents in a timely manner or to consummate
the transactions contemplated by this Agreement or the Transaction Documents
without material delay.
“Real Property” means the real property owned, leased or subleased by any of the
Target Entities, together with all buildings, structures and facilities located
thereon.
“Reinsurance Contracts” means all Contracts, treaties, facultative certificates,
policies or other arrangements, to which any Target Entity is a party or by
which any Target Entity is bound or subject, providing for ceding or assumption
of reinsurance, excess insurance or retrocession, including, without limitation,
all reinsurance policies, and retrocession agreements and all contractual
liability insurance policies (or “CLIPS”), in each case as such Contract,
treaty, facultative certificate, policy or other arrangement may have been
amended, modified or supplemented irrespective of how such arrangement is
accounted for.
“Representative” means, with respect to any Person, any and all directors,
officers, managers, employees, consultants, financial advisors, counsel,
accountants and other agents or representatives of such Person.
“Reserve True-Up Date” means the fifth anniversary of the Closing Date.
“Reserve-Based Earn-Out Measurement Dates” means each of the First Reserve-Based
Earn-Out Measurement Date and the Second Reserve-Based Earn-Out Measurement
Date.
“Restricted Business” means the design, marketing, administration, underwriting
and reinsurance of finance and insurance or warranty products and reinsurance
solutions for automotive industry participants.
“Restricted Jurisdictions” means worldwide.
“Retained New Contract Insurance Earnings” means the amount, if any, by which
(1) Core Reserves with respect to Retained New Contracts exceeds (2) the sum of
(a) contract claims and reserve refunds paid during the Measurement Period with
respect to Retained New Contracts plus (b) aggregate reserves for unpaid
contract claims and agent commission refunds in respect of Retained New
Contracts as of the Reserve True-Up Date (as determined in accordance with the
Reserve True-Up Principles).
“Retained New Contracts” means Vehicle Service Contracts issued by the Target
Entities during the Measurement Period that are both (1) insured by FIC or an
insurance company subsidiary of Fortegra Financial Corporation and (2) not
reinsured to a dealer-affiliated or agent-affiliated reinsurance entity.
“Section 338 Company” means each of DMS, IDG and OSI.


11

--------------------------------------------------------------------------------





“Second Reserve-Based Earn-Out Measurement Date” means the fifth anniversary of
the Closing Date.
“Software” means all software, including but not limited to application
software, (including mobile digital applications), system software and binary
libraries, including all source code and object code versions of any and all of
the foregoing, in any and all forms and media.
“Specified Litigation” means the Action described in Schedule 1.1(e) or any
related Action.
“Straddle Period” means any Tax period that begins before and ends after the
Closing Date.
“Subsidiary” means, with respect to any Person, any other Person (a) of which
the first Person owns directly or indirectly more than 50% of the equity
interest in the other Person; (b) of which the first Person or any other
Subsidiary of the first Person is a general partner; or (c) of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions with
respect to the other Person are at the time owned by the first Person and/or one
or more of the first Person’s Subsidiaries.
“Target Entity Benefit Plan” means a Plan that provides compensation or employee
benefits of any kind, whether domestic or foreign, that is entered into,
sponsored, maintained or contributed to or required to be sponsored, maintained
or contributed to for the benefit of any current or former Employee or other
individual service provider of any Target Entity or any ERISA Affiliate or in
respect of which any Target Entity or any ERISA Affiliate would reasonably be
expected to incur any liability or obligation (contingent or otherwise).
“Target Entity Intellectual Property” means all Intellectual Property that is
owned or purported to be owned by any Target Entity.
“Target Working Capital” means $1,500,000.
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, payroll, social security (or similar),
unemployment, workers’ compensation, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax or similar duty, fee, assessment or
governmental charge of any kind whatsoever, including any interest, penalties or
additions thereto, whether disputed or not.
“Tax Authority” means the IRS and any other state, local or foreign Governmental
Authority responsible for the administration of any Taxes.
“Tax Return” means any return, declaration, report, claim for refund or
information return or statement required to be filed with respect to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.


12

--------------------------------------------------------------------------------





“Third Party Financing” means any credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that is entered into by Purchaser or any of its Affiliates.
“Tiptree Stock Price” means the VWAP of the common stock of Tiptree Inc. for the
20 consecutive Trading Days ending on and including the Trading Day prior to the
applicable date of payment of a portion of the Profits-Based Earn-Out Amount.
“Trading Day” means a day on which the Principal Market is open for the
transaction of business, or if the shares of common stock of Tiptree Inc. are
not listed or admitted to trading and are not quoted on any securities exchange
or quotation facility, a Business Day.
“Transaction Documents” means the Commutation Agreement, the Escrow Agreement
and the Employment Agreement.
“Transaction Expenses” means, without duplication of any amounts included in
Closing Working Capital, FIC Equity or Indebtedness, all out-of-pocket expenses
of the Target Entities incurred or to be incurred prior to or through the
Closing Date in connection with the negotiation, preparation and execution of
this Agreement and the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, including the fees and expenses of
attorneys, accountants and financial and other advisors and third party service
providers, in each case solely to the extent not paid prior to the Closing Date
and payable on or following the Closing Date.
“Unrestricted Cash” means all unrestricted cash of the Target Entities at
Closing other than (x) any amounts required to repay items (ii) and (iii) of the
definition of Affiliated Reinsurance Entity Cash and (y) cash in segregated or
fiduciary accounts held for the benefit of any other Person.
“Vehicle Service Contract” means any vehicle service contract, other service
contract, insurance contract or policy, warranty agreement or similar contract
written or assumed by any Target Entity with respect to the Business and entered
into with a customer, policyholder or cedant.
“VWAP” means, for any Trading Day or series of Trading Days, the volume-weighted
average price per share of common stock of Tiptree Inc. on the Principal Market
(as reported by Bloomberg L.P. or, if not reported therein, in another
authoritative source mutually selected by Purchaser and Seller).
“WARN Act” means the United States Worker Adjustment and Retraining Notification
Act of 1988, as amended, and any applicable state or local mass layoff or
plant-closing Law.


13

--------------------------------------------------------------------------------





Section 1.2    Other Defined Terms and Rules of Construction.
(a)    Other terms defined are in the other parts of this Agreement indicated
below:
“ADI”    5.3(d)
“Additional Elements”     1.1
“Agreement”    Preamble
“Annual Financial Statements”    3.6(a)
“Applicable Accounting Principles”    2.2
“Arizona Entities”     Recitals
“ASE”    Recitals
“ASE Interests”    Recitals
“Balance Sheet”    3.6(a)
“Balance Sheet Date”    3.6(a)
“Base Purchase Price”    2.1(a)(ii)
“Business”    Recitals
“CLIPS”    1.1
“Closing Admin/Obligor Balance Sheet”    2.3(a)
“Closing Affiliated Reinsurance Entity Balance Sheet”    2.3(a)
“Closing Date”    2.4
“Closing Date Legacy Liabilities”    2.1(b)(i)
“Closing FIC Balance Sheet”    2.3(a)
“Closing Indebtedness”    2.3(a)
“Closing Payment”    2.1(a)(ii)
“Closing Statement”    2.3(a)
“Commutation Agreement”    2.1(b)(i)
“Commutation Payment”    2.1(b)(ii)
“Deductible”    7.5(a)
“Direct Claim”    7.6(c)
“Disputed Item”    2.3(b)
“DMS”    Recitals
“DMS Shares”    Recitals
“Election Form”    8.4(b)
"Employment Agreement"    Recitals
“Equity Interests”    Recitals
“Escrow Fund”     2.1(a)(ii)
“Estimated Admin/Obligor Balance Sheet”    2.2
“Estimated Affiliated Reinsurance Entity Balance Sheet”    2.2
“Estimated Affiliated Reinsurance Entity Cash”    2.2
“Estimated Closing Statement”    2.2
“Estimated Closing Working Capital”    2.2
“Estimated Commutation Payment”    2.1(b)(ii)
“Estimated FIC Balance Sheet”    2.2
“Estimated FIC Equity”    2.2
“Estimated Indebtedness”    2.2


14

--------------------------------------------------------------------------------





“Estimated Legacy Reserves”    2.2
“Estimated Purchase Price”     2.1(a)(ii)
“Estimated Transaction Expenses”    2.2
“FIC”    Recitals
“FIC Shares”    Recitals
“Financial Statements”    3.6(a)
“IDG”    Recitals
“IDG Shares”    Recitals
“Interim Balance Sheet”    3.6(a)
“Interim Balance Sheet Date”    3.6(a)
“Interim Financial Statements”    3.6(a)
“Lender Provisions”    10.5
“Material Contract”    3.13(a)
“Material Customers”    3.29(a)
“Material Vendors”    3.29(b)
“Money Laundering Laws”    3.21
“Notice of Disagreement”    2.3(b)
“OFAC”    3.21
“Open Source Software”    3.14(d)
“OSI”    Recitals
“OSI Shares”    Recitals
“Parties”    Preamble
“Partnership Representative”    8.3(e)
“Party”    Preamble
“Post-Closing Tax Period”    8.1(b)(i)
“Pre-Closing Dividend”    5.12(b)
“Purchase Price”    2.1(a)(ii)
“Purchaser”    Preamble
“Purchaser Disclosure Schedule”    Article IV
“Purchaser Indemnified Parties”    7.2
“Reinsurance Allocation Schedule”    2.6(c)
“Reserve Deficiency”    2.10(e)(iii)
“Reserve Excess”    2.10(e)(ii)
“Reserve True-Up Date”    1.1
“Reserve True-Up Disputed Item”    2.10(b)
“Reserve True-Up Notice of Disagreement”    2.10(b)
“Reserve True-Up Principles”    2.10(f)
“Reserve True-Up Resolution Period”    2.10(c)
“Reserve True-Up Statement”    2.10(a)
“Reserve-Based Earn-Out Amount”    2.8(b)
“Resolution Period”    2.3(c)
“SAC”     Recitals
“SAC Admin”     Recitals
“SAC Admin Shares”     Recitals
“SAC Insurance”     Recitals


15

--------------------------------------------------------------------------------





“SAC Insurance Shares”     Recitals
“SAC Shares”     Recitals
“Section 338 Election”    8.4(a)
“Seller Disclosure Schedule”    Article III
“Seller Indemnified Parties”    7.3
“Seller”    Preamble
“Smart AutoCare”     Recitals
“Smart AutoCare Admin”     Recitals
“Smart AutoCare Admin Shares”     Recitals
“Smart AutoCare Shares”     Recitals
“Target Entities”    Recitals
“Target Entity”    Recitals
“Tax Allocation Schedule”    8.4(c)
“Tax Proceeding”    8.3(d)
“Third Party Approvals”     5.5
“Termination Date    9.1(d)
“Termination-Based Earn-Out Measurement Date”     2.8(d)
“Termination-Based Earn-Out Payment”     2.8(d)
“Third Party Approvals”     5.13
“Third Party Claim”    7.6(a)
“Unaffiliated Receivable”     5.12(a)
“VSC Marketing Communication”    3.26
“VSC Permits”    3.24(c)


(b)    For the purposes of this Agreement, except to the extent that the context
otherwise requires:
(i)    when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated;
(ii)    the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;
(iii)    whenever the words “include,” “includes” or “including” (or similar
terms) are used in this Agreement, they are deemed to be followed by the words
“without limitation”;
(iv)    the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;
(v)    all terms defined in this Agreement have their defined meanings when used
in any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;


16

--------------------------------------------------------------------------------





(vi)    the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;
(vii)    if any action is to be taken by any Party hereto pursuant to this
Agreement on a day that is not a Business Day, such action shall be taken on the
next Business Day following such day;
(viii)    references to a Person are also to its permitted successors and
assigns; and
(ix)    the use of “or” is not intended to be exclusive unless expressly
indicated otherwise.
(c)    This Agreement is the product of negotiation by the parties having the
assistance of counsel and other advisors. It is the intention of the parties
that neither Party shall be considered the drafter hereof and that this
Agreement not be construed more strictly with regard to one Party than to any
other.
ARTICLE II

PURCHASE AND SALE OF EQUITY INTERESTS AND OTHER TRANSACTIONS
Section 2.1    Transactions Pursuant to this Agreement. Subject to the terms and
conditions of this Agreement and the Transaction Documents, as applicable, the
following transactions shall occur as specified below:
(a)    Purchase and Sale of the Equity Interests.
(i)    At the Closing, upon the terms and subject to the conditions of this
Agreement, Seller will sell, transfer, assign, convey and deliver to Purchaser,
and Purchaser will purchase and accept from Seller, the Equity Interests of each
Target Entity set forth beside such Target Entity’s name in Section 2.1(a)(i) of
the Seller Disclosure Schedule free and clear of all Encumbrances as
contemplated in this Article II.
(ii)    In consideration for the Equity Interests, Purchaser shall pay to Seller
an aggregate amount in cash equal to (A) $110 million (the “Base Purchase
Price”) minus (B) the amount of Estimated Indebtedness, (C) (1) plus the amount,
if any, by which Estimated Closing Working Capital (after giving effect to the
Pre-Closing Dividend) exceeds Target Working Capital or (2) minus the amount, if
any, by which Target Working Capital exceeds Estimated Closing Working Capital
(after giving effect to the Pre-Closing Dividend), (D) minus the amount of
Estimated Transaction Expenses (such aggregate amount payable to Seller at
Closing pursuant to this Section 2.1(a)(ii), the “Estimated Purchase Price”, and
as adjusted pursuant to Section 2.3, the “Purchase Price”). At the Closing; (A)
subject to Section 2.6(d), Purchaser shall pay to Seller an aggregate amount in
cash equal to the Estimated Purchase Price minus the Escrow Amount (the “Closing
Payment”); and (B) Purchaser shall deposit with the Escrow Agent, the Escrow
Amount (such amount, including any interest or other amounts earned thereon and
less any disbursements


17

--------------------------------------------------------------------------------





therefrom in accordance with the Escrow Agreement, the “Escrow Fund”, to be held
for a period of eighteen (18) months following the Closing Date in accordance
with the terms of the Escrow Agreement for the purpose of securing certain
indemnification obligations as set forth in this Agreement.
(b)    Commutation Agreement.
(i)    At the Closing, Purchaser and Seller shall cause FIC and each of the
Affiliated Reinsurance Entities to execute and deliver a commutation agreement
in substantially the form attached hereto as Exhibit A (the “Commutation
Agreement”), which agreement shall provide for the commutation of all
liabilities assumed by the Affiliated Reinsurance Entities from FIC in respect
of the ARE Reinsured Pre-Closing Contracts (the “Closing Date Legacy
Liabilities”).
(ii)    In consideration for the commutation of the Closing Date Legacy
Liabilities pursuant to the Commutation Agreement at the Closing, the Affiliated
Reinsurance Entities shall pay to FIC an aggregate commutation payment in cash
equal to the greater of (A) the Estimated Legacy Reserves and (B) the sum of (1)
Estimated Affiliated Reinsurance Entity Cash, plus (2) the amount, if any, by
which the Estimated FIC Equity is less than $1,500,000 (such aggregate amount
payable to FIC pursuant to this Section 2.1(b)(ii), the “Estimated Commutation
Payment,” and as adjusted pursuant to Section 2.3, the “Commutation Payment”).
Section 2.2    Closing Statement. Not less than two (2) Business Days prior to
the anticipated Closing Date, Seller shall cause to be prepared and delivered to
Purchaser a statement (the “Estimated Closing Statement”) consisting of (i) an
estimated consolidated balance sheet of the Target Entities other than FIC as of
the close of business on the Closing Date (the “Estimated Admin/Obligor Balance
Sheet”), (ii) an estimated consolidated balance sheet of the Affiliated
Reinsurance Entities as of the close of business on the Closing Date (the
“Estimated Affiliated Reinsurance Entity Balance Sheet”), (iii) an estimated
balance sheet of FIC as of the close of business on the Closing Date (the
“Estimated FIC Balance Sheet”), (iv) an estimated calculation in reasonable
detail of Closing Working Capital (“Estimated Closing Working Capital”) and
aggregate Indebtedness of the Target Entities other than FIC (“Estimated
Indebtedness”) derived from the Estimated Admin/Obligor Balance Sheet, (v) an
estimated calculation in reasonable detail of Closing Date Legacy Reserves
(“Estimated Legacy Reserves”) and Affiliated Reinsurance Entity Cash (“Estimated
Affiliated Reinsurance Entity Cash”) derived from the Estimated Affiliated
Reinsurance Entity Balance Sheet, (vi) an estimated calculation in reasonable
detail of FIC Equity (“Estimated FIC Equity”) derived from the Estimated FIC
Balance Sheet, (vii) the estimated amount of Transaction Expenses (“Estimated
Transaction Expenses”) and (viii) calculations in reasonable detail of the
Pre-Closing Dividend, the Estimated Purchase Price, the Closing Payment and the
Estimated Commutation Payment based on the foregoing. The Estimated Closing
Statement shall be prepared in accordance with the accounting principles,
practices and methodologies set forth in, and used to prepare the illustrative
statement as of June 30, 2019 set forth in, Schedule 2.2 (the “Applicable
Accounting Principles”).


18

--------------------------------------------------------------------------------





Section 2.3    Post-Closing Adjustment.
(a)    No later than sixty (60) days following the Closing Date, Purchaser shall
cause to be prepared and delivered to Seller a statement (the “Closing
Statement”) consisting of (i) an unaudited consolidated balance sheet of the
Target Entities other than FIC as of the close of business on the Closing Date
(the “Closing Admin/Obligor Balance Sheet”), (ii) an unaudited consolidated
balance sheet of the Affiliated Reinsurance Entities as of the close of business
on the Closing Date (the “Closing Affiliated Reinsurance Entity Balance Sheet”),
(iii) an unaudited balance sheet of FIC as of the close of business on the
Closing Date (the “Closing FIC Balance Sheet”), (iv) a calculation in reasonable
detail of Closing Working Capital and aggregate Indebtedness of the Target
Entities other than FIC (“Closing Indebtedness”) derived from the Closing
Admin/Obligor Balance Sheet, (v) a calculation in reasonable detail of Closing
Date Legacy Reserves and Affiliated Entity Reinsurance Company Cash derived from
the Closing Affiliated Reinsurance Entity Balance Sheet, (vi) a calculation in
reasonable detail of FIC Equity derived from the Closing FIC Balance Sheet,
(vii) the final amount of Transaction Expenses and (viii) calculations in
reasonable detail of the Purchase Price Adjustment and Commutation Payment
Adjustment based on the foregoing. The Closing Statement shall be prepared in
accordance with the Applicable Accounting Principles.
(b)    The Closing Statement shall become final, binding and conclusive upon
Seller and Purchaser on the thirtieth (30th) day following Seller’s receipt of
the Closing Statement, unless prior to such thirtieth (30th) day Seller delivers
to Purchaser a written notice (a “Notice of Disagreement”) stating that Seller
believes the Closing Statement contains mathematical errors or was not prepared
in accordance with the Applicable Accounting Principles and specifying in
reasonable detail each item that Seller disputes (each, a “Disputed Item”), the
amount in dispute for each such Disputed Item and the reasons supporting
Seller’s positions. Seller shall not challenge the Closing Statement on any
other basis, and Seller shall be deemed to have agreed with all other items and
amounts contained in the Closing Statement delivered pursuant to Section 2.3(a).
(c)    During the thirty (30) -day period following the delivery of a Notice of
Disagreement (such period of time, the “Resolution Period”), Seller and
Purchaser shall seek in good faith to resolve in writing any differences that
they may have with respect to the matters specified in the Notice of
Disagreement. During the Resolution Period, Purchaser and its auditors shall
have access to all of the working papers of Seller prepared in connection with
the Notice of Disagreement, and Seller and his auditor shall have access to all
working papers of Purchaser prepared in connection with the Closing Statement.
In the event that Seller and Purchaser are unable to agree on any item or items
shown or reflected in the Notice of Disagreement within the Resolution Period,
each of Seller and Purchaser shall prepare separate written reports of such
unresolved item or items specified in the Notice of Disagreement and deliver
such reports, along with copies of the Notice of Disagreement and the Closing
Statement marked to indicate those line items that remain in dispute, to the
Independent Accountant within fifteen (15) days after the expiration of the
Resolution Period. The failure of either such party to timely deliver its
initial written statement or response to such other party’s initial written
statement shall constitute a waiver of such party’s right to submit the same,
and the Independent Accountant shall rule in favor of the other party in all
issues. The parties hereto shall use their respective reasonable best efforts to
cause the Independent Accountant to, as soon as practicable and in any event
within thirty (30) days after receiving such


19

--------------------------------------------------------------------------------





written reports, determine whether and to what extent (if any) the Closing
Statement requires adjustment with respect to the calculation of the items set
forth therein; provided, however, that the dollar amount of each item in dispute
shall be determined within the range of dollar amounts proposed by Seller in the
Notice of Disagreement, on the one hand, and Purchaser in the Closing Statement,
on the other hand. The parties hereto acknowledge and agree that (i) the review
by and determinations of the Independent Accountant shall be limited to, and
only to, the unresolved item or items contained in the reports prepared and
submitted to the Independent Accountant by Seller and Purchaser and (ii) the
determinations by the Independent Accountant shall be based solely on (A) such
reports submitted by Seller and Purchaser and the basis for Seller’s and
Purchaser’s respective positions and (B) this Section 2.3 and the Applicable
Accounting Principles. Seller and Purchaser agree to enter into an engagement
letter with the Independent Accountant containing customary terms and conditions
for this type of engagement. The parties hereto shall use their reasonable best
efforts to cooperate with each other and to cooperate with and provide
information and documentation, including work papers, to assist the Independent
Accountant. Any such information or documentation provided by any party hereto
to the Independent Accountant shall be concurrently delivered to the other
parties hereto, subject, in the case of any work papers of such party’s
accountants or auditors, to such other parties hereto entering into a customary
release agreement with respect thereto. None of the parties hereto shall
disclose to the Independent Accountant, and the Independent Accountant shall not
consider for any purposes, any settlement discussions or settlement offers made
by any of the parties hereto with respect to any objection under this Section
2.3(c). The determinations by the Independent Accountant solely as to the amount
of Disputed Items shall be in writing and shall be final, binding and conclusive
for all purposes of determining the Purchase Price Adjustment and the
Commutation Payment Adjustment and shall have the same effect for all purposes
as if such determinations had been embodied in a final judgment, entered by a
court of competent jurisdiction, and either party hereto may petition the New
York courts to reduce such decision to judgment. The fees, costs and expenses of
retaining the Independent Accountant shall be borne 50% by Seller and 50% by
Purchaser.
(d)    Each party shall use its reasonable best efforts to provide promptly to
the other party all information and reasonable access to employees as such other
party shall reasonably request in connection with review of the Estimated
Closing Statement, the Closing Statement or the Notice of Disagreement, as the
case may be, including all work papers of the accountants who audited, compiled
or reviewed such statements or notices (subject to Purchaser and its
representatives entering into any undertakings required by Seller’s accountants
in connection herewith), and shall otherwise cooperate in good faith with such
other party to arrive at a final determination of the Closing Statement.
(e)    Within two (2) Business Days after the Closing Statement is finalized
pursuant to sub-sections (c) and (d) of this Section 2.3:
(i)    if the Purchase Price Adjustment is a positive amount, Seller shall pay
Purchaser an aggregate amount equal to the Purchase Price Adjustment, by wire
transfer of immediately available funds to an account or accounts previously
designated in writing by Purchaser; or


20

--------------------------------------------------------------------------------





(ii)    if the Purchase Price Adjustment is a negative amount, Purchaser shall
pay Seller an aggregate amount equal to the Purchase Price Adjustment, by wire
transfer of immediately available funds to an account or accounts previously
designated in writing by Seller.
Any payment made pursuant to this Section 2.3(e) shall be treated for all
applicable Tax purposes as an adjustment to the Purchase Price unless otherwise
required by applicable Law.
(f)    Within two (2) Business Days after the Closing Statement is finalized
pursuant to sub-sections (c) and (d) of this Section 2.3:
(i)    if the Commutation Payment Adjustment is a positive amount, FIC shall pay
the Affiliated Reinsurance Entities an aggregate amount equal to the Commutation
Payment Adjustment, by wire transfer of immediately available funds to an
account or accounts previously designated in writing by Seller; or
(ii)    if the Commutation Payment Adjustment is a negative amount, the
Affiliated Reinsurance Entities shall pay FIC an aggregate amount equal to the
Commutation Payment Adjustment, by wire transfer of immediately available funds
to an account or accounts previously designated in writing by Purchaser.
(iii)    Payments due to or from the Affiliated Reinsurance Entities pursuant to
this Section 2.3(f) shall be made in accordance with the Reinsurance Allocation
Schedule; provided that all Affiliated Reinsurance Entities and Seller shall be
jointly and severally liable for any payment owed to FIC pursuant to clause
(ii).
Section 2.4    Closing. Subject to the terms and conditions of this Agreement,
the Closing shall be held at the offices of Debevoise & Plimpton LLP, 919 Third
Avenue, New York, New York, at 10:00 a.m. local time, on the first Business Day
of the calendar month immediately following the calendar month in which the last
of the conditions set forth in Article VI has been satisfied or waived (other
than conditions that, by their nature, are to be satisfied at the Closing, but
subject to the satisfaction or waiver of those conditions at such time);
provided that if the last such condition is satisfied or waived later than the
second Business Day immediately preceding the last Business Day of a calendar
month, then the Closing shall be held on the first Business Day of the second
calendar month following the calendar month in which the last of such conditions
has been satisfied or waived; and provided, further, that the Closing may be
held at such other time or place as Purchaser and Seller mutually agree (the
date on which the closing occurs, the “Closing Date”).
Section 2.5    Closing Deliveries. At the Closing:
(a)    Purchaser will deliver or cause to be delivered to Seller the certificate
contemplated by Section 6.2(f).
(b)    Seller will deliver or cause to be delivered to Purchaser:
(i)    for each of the Target Entities that is a corporation, stock
certificate(s) evidencing the Equity Interests in such Target Entities, in each
case endorsed in blank or with an


21

--------------------------------------------------------------------------------





executed blank stock power attached sufficient to vest good and valid title to
such Equity Interests in Purchaser, free and clear of any Encumbrances and for
each Target Entity that is not a corporation, evidence of the transfer of
ownership of the Equity Interests in such Target Entities, free and clear of any
Encumbrances, in a form reasonably satisfactory to Purchaser;
(ii)    written resignations of all directors (or equivalent persons) and
officers of the Target Entities set forth in Section 5.9 of the Seller
Disclosure Schedule, in each case, effective as of the Closing Date and in form
and substance reasonably acceptable to Purchaser;
(iii)    a certification from Seller in the form contained in Section
1.1445-2(b)(2)(iv)(B) of the United States Department of the Treasury
Regulations to the effect that Seller is not a “foreign person;”
(iv)    the certificate contemplated by Section 6.1(f);
(v)    the Election Form in accordance with Section 8.4;
(vi)    each Transaction Document duly executed by Seller or any of his
Affiliates party thereto;
(vii)    all Books and Records of the Target Entities not already in the
possession of the Target Entities; and
(viii)    such other documents, instruments or certificates as Purchaser may
reasonably request.
(c)    The Parties shall use commercially reasonable efforts to cause the Escrow
Agent to execute and deliver the Escrow Agreement.    
Section 2.6    Closing Payments. The following payments shall be made at the
Closing, in each case by wire transfer of immediately available funds to an
account or accounts previously designated in writing by the party entitled to
payment:
(a)    Purchaser shall pay to Seller the Closing Payment.
(b)    Purchaser shall deposit the Escrow Amount with the Escrow Agent.
(c)    Seller shall cause each of the Affiliated Reinsurance Entities to pay to
FIC its share of the Estimated Commutation Payment, as set forth in Schedule
2.6(c) (the “Reinsurance Allocation Schedule”).
(d)    At the Purchaser’s election, Purchaser may direct, or cause FIC to
direct, that all or a portion of the Estimated Commutation Payment be paid to
Seller in partial satisfaction of the Closing Payment.
Section 2.7    Withholding. Notwithstanding any other provision of this
Agreement, and for the avoidance of doubt, (a) each payment made to Seller
pursuant to this Agreement shall be


22

--------------------------------------------------------------------------------





made net of any Taxes required by applicable Law to be deducted or withheld from
such payment and (b) any amounts deducted or withheld from any such payment
shall be remitted to the applicable taxing authority and shall be treated for
all purposes of this Agreement as having been paid to Seller. The parties agree
to use commercially reasonable efforts to cooperate to reduce or eliminate any
such withholding to the extent permitted by applicable Law, provided that, for
the avoidance of doubt, such cooperation shall not limit Purchaser’s ability to
deduct or withhold any Taxes if and to the extent (in terms of amount) such
deduction or withholding is required under any applicable Law. Purchaser shall
provide Seller with written notice of any such withholding and copies of any
filing made to a taxing authority in respect of any such withholding.
Section 2.8    Reserve-Based Earn-Out Payment.
(a)    No later than sixty (60) days following each Reserve-Based Earn-Out
Measurement Date, Purchaser shall (i) prepare and deliver to Seller a written
statement setting forth in reasonable detail Purchaser’s calculation of the
Applicable Reserve Pool and the Reserve-Based Earn-Out Amount, in each case as
of such Reserve-Based Earn-Out Measurement Date and (ii) subject to Section
2.8(c) and Section 7.6(d), pay the Reserve-Based Earn-Out Amount for such
Reserve-Based Earn-Out Measurement Date to Seller or his Designees by wire
transfer of immediately available funds to an account or accounts previously
designated in writing by Seller. In the event of Seller’s death prior to the
payment of any Reserve-Based Earn-Out Amount payable pursuant to this Section
2.8(a), such payment shall instead be made to the executors of Seller’s estate.
(b)    The “Reserve-Based Earn-Out Amount” for each Reserve-Based Earn-Out
Measurement Date shall be determined as follows:
(i)    For the First Reserve-Based Earn-Out Measurement Date, (A) if the
Applicable Reserve Pool as of such date is greater than or equal to $28 million,
the Reserve-Based Earn-Out Amount shall be equal to $15 million; (B) if the
Applicable Reserve Pool as of such date is less than or equal to $12 million,
the Reserve-Based Earn-Out Amount shall be equal to $0; and (C) if the
Applicable Reserve Pool as of such date is greater than $12 million, but less
than $28 million, the Reserve-Based Earn-Out Amount shall be equal to the
product of (1) $15 million multiplied by (2) the quotient of (x) the amount of
the Applicable Reserve Pool as of such date minus $12 million, divided by (y)
$16 million.
(ii)    For the Second Reserve-Based Earn-Out Measurement Date, (A) if the
Applicable Reserve Pool as of such date is greater than or equal to $28 million,
the Reserve-Based Earn-Out Amount shall be equal to $35 million; (B) if the
Applicable Reserve Pool as of such date is less than or equal to $12 million,
the Reserve-Based Earn-Out Amount shall be equal to $0; and (C) if the
Applicable Reserve Pool as of such date is greater than $12 million, but less
than $28 million, the Reserve-Based Earn-Out Amount shall be equal to the
product of (1) $35 million multiplied by (2) the quotient of (x) the amount of
the Applicable Reserve Pool as of such date minus $12 million, divided by (y)
$16 million.
(c)    Purchaser may hold back all or a portion of any Reserve-Based Earn-Out
Amounts (other than the Termination-Based Earn-Out Payment) earned until the
final determination


23

--------------------------------------------------------------------------------





of the Reserve Deficiency, if any, if in Purchaser’s reasonable opinion, such
amount may be necessary to offset such Reserve Deficiency.
(d)    In the event that following the Closing but prior to the First
Reserve-Based Earn-Out Measurement Date, Purchaser or any of its Subsidiaries
terminates Seller’s employment without Cause (as defined in the Employment
Agreement) or Seller terminates his employment with Purchaser or its
Subsidiaries with Good Reason (as defined in the Employment Agreement),
Purchaser shall prepare and deliver to Seller, no later than sixty (60) days
following the date of such termination of employment (the “Termination-Based
Earn-Out Measurement Date”), a written statement setting forth in reasonable
detail Purchaser’s calculation of (i) the Applicable Reserve Pool as of the
Termination-Based Earn-Out Measurement Date and (ii) the Reserve-Based Earn-Out
Amount, calculated in accordance with Section 2.8(b)(i), but as of the
Termination-Based Earn-Out Measurement Date rather than the First Reserve-Based
Earn-Out Measurement Date. Purchaser shall pay such Reserve-Based Earn-Out
Amount (the “Termination-Based Earn-Out Payment”) to Seller or his Designees by
wire transfer of immediately available funds to an account or accounts
previously designated in writing by Seller. If the Termination-Based Earn-Out
Payment is made, the Reserve-Based Earn-Out Amount shall be calculated pursuant
to this Section 2.8 on each Reserve-Based Earn-Out Measurement Date, but the
Reserve-Based Earn-Out Amount payable by Purchaser for the First Reserve-Based
Earn-Out Measurement Date, if any, shall be reduced (but not below zero) by the
amount of the Termination-Based Earn-Out Payment.
Section 2.9    Profits-Based Earn-Out Payment.
(a)    No later than sixty (60) days following the completion of the first
quarterly financial statements of the Target Entities following the third
anniversary of the Closing Date, Purchaser shall (i) prepare and deliver to
Seller a written statement setting forth in reasonable detail Purchaser’s
calculation of the Cumulative Modified Cash Administrator EBITDA for the
Measurement Period and the Profits-Based Earn-Out Amount. Subject to Section
2.9(c) and Section 7.6(d), Purchaser shall pay 50% of the Profits-Based Earn-Out
Amount to Seller or his Designees on the fourth anniversary of the Closing Date
and 50% of the Profits-Based Earn-Out Amount to Seller or his Designees on the
fifth anniversary of the Closing Date. At the election of Purchaser, in its sole
discretion, such payments may be made (x) by wire transfer of immediately
available funds in the amount of such payment to an account or accounts
previously designated in writing by Seller or (y) by issuance of a number of
duly authorized validly issued, fully paid and nonassessable shares of common
stock of Tiptree Inc. equal to the amount of such payment divided by the Tiptree
Stock Price. In the event of Seller’s death prior to the payment of any
Profits-Based Earn-Out Amount payable pursuant to this Section 2.9, such payment
shall instead be made to the executors of Seller's estate.
(b)    The “Profits-Based Earn-Out Amount” shall be determined as follows. If
the Cumulative Modified Cash Administrator EBITDA for the Measurement Period is
greater than $75 million, the Profits-Based Earn-Out Amount shall be equal to
the lesser of (i) the product of (A)(1) the product of (x) the average annual
Cumulative Modified Cash Administrator EBITDA for each year during the
Measurement Period, multiplied by (y) 8.5 minus (2) $160 million, multiplied by
(B) 25% and (ii) $30 million. If the Cumulative Modified Cash Administrator
EBITDA


24

--------------------------------------------------------------------------------





for the Measurement Period is less than or equal to $75 million, the
Profits-Based Earn-Out Amount shall be equal to $0. In no case will the
Profits-Based Earn-Out Amount be a negative number.
(c)    Purchaser may hold back all or a portion of any Profits-Based Earn-Out
Amount earned until the final determination of the Reserve Deficiency, if any,
if in Purchaser’s reasonable opinion, such amount may be necessary to offset
such Reserve Deficiency.
Section 2.10    Underwriting Profitability True-Up.
(a)    No later than sixty (60) days following the Reserve True-Up Date,
Purchaser shall (i) prepare and deliver to Seller a written statement (the
“Reserve True-Up Statement”) setting forth in reasonable detail Purchaser’s
calculation of the Developed Legacy Reserves, the Legacy Reserves Shortfall (if
any), the Retained New Contract Insurance Earnings, and the Reserve Deficiency
or Reserve Excess, as applicable, in each case, as of the Reserve True-Up Date.
The Reserve True-Up Statement shall be prepared in accordance with the Reserve
True-Up Principles.
(b)    The Reserve True-Up Statement shall become final, binding and conclusive
upon Seller and Purchaser on the thirtieth (30th) day following Seller’s receipt
of the Reserve True-Up Statement, unless prior to such thirtieth (30th) day
Seller delivers to Purchaser a written notice (a “Reserve True-Up Notice of
Disagreement”) stating that Seller believes the Reserve True-Up Statement
contains mathematical errors or was not prepared in accordance with the Reserve
True-Up Principles and specifying in reasonable detail each item that Seller
disputes (each, a “Reserve True-Up Disputed Item”), the amount in dispute for
each such Reserve True-Up Disputed Item and the reasons supporting Seller’s
positions. Seller shall not challenge the Reserve True-Up Statement on any other
basis, and Seller shall be deemed to have agreed with all other items and
amounts contained in the Reserve True-Up Statement delivered pursuant to Section
2.10(a).
(c)    During the thirty (30)-day period following the delivery of a Reserve
True-Up Notice of Disagreement (such period of time, the “Reserve True-Up
Resolution Period”), Seller and Purchaser shall seek in good faith to resolve in
writing any differences that they may have with respect to the matters specified
in the Reserve True-Up Notice of Disagreement. In the event that Seller and
Purchaser are unable to agree on any item or items shown or reflected in the
Reserve True-Up Notice of Disagreement within the Reserve True-Up Resolution
Period, each of Seller and Purchaser shall prepare separate written reports of
such unresolved item or items specified in the Reserve True-Up Notice of
Disagreement and deliver such reports, along with copies of the Reserve True-Up
Notice of Disagreement and the Reserve True-Up Statement marked to indicate
those line items that remain in dispute, to the Independent Actuary within
fifteen (15) days after the expiration of the Reserve True-Up Resolution Period.
The failure of either such party to timely deliver its initial written statement
or response to such other party’s initial written statement shall constitute a
waiver of such party’s right to submit the same, and the Independent Actuary
shall rule in favor of the other party in all issues. The parties hereto shall
use their respective reasonable best efforts to cause the Independent Actuary
to, as soon as practicable and in any event within thirty (30) days after
receiving such written reports, determine whether and to what extent (if any)
the Reserve True-Up Statement requires adjustment with respect to the
calculation of the items set forth therein; provided, however, that the dollar
amount of each item in dispute shall be determined within the range of dollar
amounts proposed by Seller in the Reserve True-Up Notice of Disagreement, on the


25

--------------------------------------------------------------------------------





one hand, and Purchaser in the Reserve True-Up Statement, on the other hand. The
parties hereto acknowledge and agree that (i) the review by and determinations
of the Independent Actuary shall be limited to, and only to, the unresolved item
or items contained in the reports prepared and submitted to the Independent
Actuary by Seller and Purchaser and (ii) the determinations by the Independent
Actuary shall be based solely on (A) such reports submitted by Seller and
Purchaser and the basis for Seller and Purchaser’s respective positions and (B)
this Section 2.10 and the Reserve True-Up Principles. Seller and Purchaser agree
to enter into an engagement letter with the Independent Actuary containing
customary terms and conditions for this type of engagement. The parties hereto
shall use their reasonable best efforts to cooperate with each other and to
cooperate with and provide information and documentation, including work papers,
to assist the Independent Actuary. Any such information or documentation
provided by any party hereto to the Independent Actuary shall be concurrently
delivered to the other parties hereto, subject, in the case of a Party’s
accountant’s, auditor’s or actuarial consultant’s work papers, to such other
parties hereto entering into a customary release agreement with respect thereto.
None of the parties hereto shall disclose to the Independent Actuary, and the
Independent Actuary shall not consider for any purposes, any settlement
discussions or settlement offers made by any of the parties hereto with respect
to any objection under this Section 2.10(c). The determinations by the
Independent Actuary solely as to the amount of Reserve True-Up Disputed Items
shall be in writing and shall be final, binding and conclusive for all purposes
of determining the Developed Legacy Reserves, the Legacy Reserves Shortfall (if
any), the Retained New Contract Insurance Earnings, and the Reserve Deficiency
or Reserve Excess, as applicable, and shall have the same effect for all
purposes as if such determinations had been embodied in a final judgment,
entered by a court of competent jurisdiction, and either party hereto may
petition the New York courts to reduce such decision to judgment. The fees,
costs and expenses of retaining the Independent Actuary shall be borne 50% by
Seller and 50% by Purchaser.
(d)    Each party shall use its reasonable best efforts to provide promptly to
the other party all information and reasonable access to employees as such other
party shall reasonably request in connection with review of the Reserve True-Up
Statement or the Reserve True-Up Notice of Disagreement, as the case may be, and
shall otherwise cooperate in good faith with such other party to arrive at a
final determination of the Reserve True-Up Statement.
(e)    Within two (2) Business Days after the Reserve True-Up Statement is
finalized pursuant to sub-sections (c) and (d) of this Section 2.10:
(i)    If there is no Legacy Reserves Shortfall, Purchaser shall pay Seller an
aggregate amount equal to the Retained New Contract Insurance Earnings (if any),
by wire transfer of immediately available funds to an account or accounts
previously designated in writing by Seller.
(ii)    Without duplication of clause (i), if the amount of the Retained New
Contract Insurance Earnings exceeds the amount of the Legacy Reserves Shortfall,
Purchaser shall pay Seller an aggregate amount equal to such excess (the
“Reserve Excess”), by wire transfer of immediately available funds to an account
or accounts previously designated in writing by Seller.


26

--------------------------------------------------------------------------------





(iii)    If the amount of the Legacy Reserves Shortfall exceeds the amount of
the Retained New Contract Insurance Earnings, an amount equal to such excess
(the “Reserve Deficiency”) will be offset against any amounts owing to Seller in
respect of the Reserve-Based Earn-Out Amount or the Profits-Based Earn-Out
Amount pursuant to Section 2.8 or Section 2.9 (other than any Termination-Based
Earn-Out Amount), which shall be disregarded for purposes of the calculations
set forth in clauses (iv) and (v) below.
(iv)    If the Reserve Deficiency is greater than the aggregate amount owing to
Seller in respect of the Reserve-Based Earn-Out Amount and the Profits-Based
Earn-Out Amount pursuant to Section 2.8 and Section 2.9, Seller shall pay
Purchaser an aggregate amount equal to the lesser of (A) (1) the Reserve
Deficiency minus (2) the aggregate amount owing to Seller in respect of the
Reserve-Based Earn-Out Amount and the Profits-Based Earn-Out Amount pursuant to
Section 2.8 and Section 2.9 and (B) $10 million.
(v)    In the event of Seller’s death prior to the payment of any amount payable
to Seller pursuant to this Section 2.10, such payment shall instead be made to
the executors of Seller’s estate.
(f)    Following the Closing, Purchaser and Seller will cooperate in good faith
to agree to a set of principles, practices and methodologies to be used to
calculate the amounts to be set forth in the Reserve True-Up Statement,
including with respect to the appropriate earnings curve for the Business (the
“Reserve True-Up Principles”).
(g)    In the event of a failure to agree on the Reserve True-Up Principles
pursuant to Section 2.10(f), such impasse shall be resolved by the Independent
Actuary.
Section 2.11    Independent Payment Obligations. Amounts payable to Seller
pursuant to this Agreement are unique to this Agreement and are separate and
apart from payments of any kind made or to be made to Seller (or his heirs,
successors or assigns) pursuant to the Employment Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF SELLER
Except for such disclosures as are set forth in the section of the disclosure
schedule delivered by Seller to Purchaser prior to the execution and delivery of
this Agreement (the “Seller Disclosure Schedule”) that corresponds to each
Section in this Article III (it being understood that disclosure of any matter
in any section of the Seller Disclosure Schedule shall be deemed disclosed for
other Sections in this Article III to the extent the relevance of such
disclosure to such other Sections in this Article III is readily apparent on the
face of such disclosure), Seller represents and warrants to Purchaser, as of the
date hereof and as of the Closing Date, as follows:


27

--------------------------------------------------------------------------------





Section 3.1    Capacity and Authority of Seller and his Affiliates.
(a)    Seller is a natural Person, is of legal age in his state of residence and
has legal capacity to own, license, use, lease and operate his assets and
properties and to carry on his business (including the Business) as it is now
being conducted.
(b)    Seller has legal capacity, and each Affiliate of Seller has all requisite
corporate or similar power and authority, to execute and deliver this Agreement
and Transaction Documents to which they are a party and to perform their
obligations and the transactions contemplated by this Agreement and the
Transaction Documents. No other corporate or other proceedings on the part of
Seller or Seller’s Affiliates is necessary to authorize the execution and
delivery of this Agreement and the Transaction Documents by Seller or Seller’s
Affiliates and the performance of their obligations and the transactions
contemplated by this Agreement and the Transaction Documents. This Agreement has
been, and on the Closing Date the Transaction Documents to which they are party
will be, duly executed and delivered by Seller and his Affiliates, as
applicable, and, assuming the due authorization, execution and delivery of this
Agreement and the Transaction Documents by Purchaser, constitute, or upon their
execution will constitute, legal, valid and binding obligations of Seller and
his Affiliates, enforceable against Seller and his Affiliates in accordance with
their respective terms.
Section 3.2    Authority; Non-Contravention; Approvals.
(a)    The execution and delivery by Seller of this Agreement and the
Transaction Documents and the performance by Seller of his obligations and the
transactions contemplated by this Agreement and the Transaction Documents will
not (i) conflict with or result in a breach of any provision of the certificate
of incorporation or bylaws (or similar organizational documents) of an Affiliate
of Seller (including the Target Entities), (ii) require any consent of or other
action by any Person under, result in a violation or breach of or constitute a
default (or an event which, with or without notice or lapse of time or both,
would constitute a default) under, result in the creation or imposition of an
Encumbrance (other than a Permitted Encumbrance) upon any property, assets or
rights of Seller or any of its respective Affiliates (including the Target
Entities) pursuant to, or result in the termination, cancellation, acceleration
or other change of any right or obligation or the loss of any benefit under any
contract or other instrument of any kind to which Seller or any of his
respective Affiliates (including the Target Entities) is now a party or by which
any of their respective properties, assets or rights are bound or any Permit
affecting the assets or business of the Target Entities or (iii) violate any Law
applicable to Seller or any of his Affiliates (including the Target Entities) or
any of their respective assets other than, in the case of clauses (ii) and (iii)
above, as have not had and would not reasonably be expected to have,
individually or in the aggregate, a Business Material Adverse Effect.
(b)    Except as set forth in Section 3.2(b) of the Seller Disclosure Schedule,
no material declaration, filing or registration with, or notice to, or
authorization, consent, order or approval of, any Governmental Authority or
other Person is required to be obtained or made in connection with or as a
result of the execution and delivery and performance of this Agreement and the
Transaction Documents by Seller or any of its his Affiliates or the consummation
by Seller or


28

--------------------------------------------------------------------------------





any of his Affiliates (including the Target Entities) of the transactions
contemplated by this Agreement and the Transaction Documents.
Section 3.3    Capital Stock and Equity Interests of the Target Entities.
(a)    For each Target Entity, Section 3.3(a) of the Seller Disclosure Schedule
sets forth the number of Equity Interests and the authorized, issued and
outstanding limited liability interests or shares of capital stock, as
applicable, in such Target Entity owned. Seller owns the Equity Interests free
and clear of all Encumbrances, except for any Encumbrances created by this
Agreement and restrictions on transfer under federal and state securities laws.
Upon the delivery of the Equity Interests by Seller to Purchaser in the manner
contemplated under Article II, and the payment by Purchaser of the Closing
Payment to Seller, Purchaser will acquire the beneficial and sole and exclusive
legal title to the Equity Interests, free and clear of all Encumbrances, except
for restrictions on transfer under federal and state securities laws or
Encumbrances created or incurred by Purchaser or its Affiliates. All of the
Equity Interests have been duly authorized, validly issued, fully paid and are
non-assessable, were offered, issued and sold in compliance with all applicable
Laws, were not issued in violation of and are free of any preemptive rights,
rights of first refusal or similar restrictions. There are no issued, reserved
for issuance or outstanding: (i) securities convertible into or exchangeable for
equity interests of any Target Entity; (ii) options, warrants, calls,
subscriptions or other rights, agreements or commitments obligating any Target
Entity to issue, transfer, purchase or sell any equity interests of such Target
Entity; (iii) voting trusts, proxies, or other agreements or understandings to
which any Target Entity is a party or by which any Target Entity is bound with
respect to the voting, transfer or other disposition of equity interests of such
Target Entity; or (iv) contractual obligations or commitments of any character
restricting the transfer of, or requiring the registration for sale of, any
shares of capital stock of or other voting or equity interests of any Target
Entity.
(b)    None of the Target Entities have any Subsidiaries or owns any equity
interest in any other Person.
(c)    No Target Entity has outstanding Indebtedness. No Target Entity has
outstanding bonds, debentures, notes or other securities, the holders of which
have the right to vote (or which are convertible into or exercisable for
securities having the right to vote) with the stockholders or equity holders of
the Target Entities on any matter.
Section 3.4    Corporate Organization of the Target Entities.
(a)    Each Target Entity is duly organized, validly existing and in good
standing under the laws of its state of formation or incorporation, as the case
may be, and has all necessary corporate or similar power and authority to carry
on its business (including the Business) as now being conducted and to own, use,
lease and license its properties, assets and rights. Each Target Entity is duly
qualified, licensed or admitted to do business and is in good standing in every
jurisdiction in which such qualification, licensing or admission is necessary
because of the nature of the property owned, leased or operated by it or the
nature of the business conducted by it, except where the failure to do so has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect. Seller has made available to
Purchaser


29

--------------------------------------------------------------------------------





complete and correct copies of the certificate of incorporation or formation, by
laws, operating agreements, corporate minute books and stock ledgers and similar
organizational documents of each Target Entity as currently in effect, and none
of the Target Entities are in violation of any provision of such documents. At
the Closing, all such books and records will be in the possession of the Target
Entities or otherwise delivered to Purchaser.
(b)    None of the Arizona Entities have engaged in any business since their
inception. None of the Arizona Entities are a party to or bound by, and none of
the Arizona Entities’ assets are subject to, any contract or agreement, in each
case whether oral or written.
Section 3.5    Taxes.
(a)    All income and other material Tax Returns required to be filed by, or on
behalf of or with respect to, each of the Target Entities have been timely filed
and are complete and correct in all material respects. All Taxes required to be
paid with respect to, or that could give rise to a lien on the assets of, any
Target entity, whether or not shown as due on such Tax Returns, have been duly
and timely paid. No written notices respecting asserted or assessed deficiencies
for any Tax have been received by the Target Entities for any Tax periods that
are unresolved as of the Closing Date, and no Tax Authority has threatened to
assert any such deficiencies. There is no audit, examination or investigation by
any Tax Authority presently pending or, to the knowledge of Seller, threatened
with respect to the Target Entities, and no Target Entity is a party to any
action or proceeding by any Tax Authority for the assessment or collection of
Taxes, nor has any such event been asserted or threatened in writing, and no
Target Entity is currently pursuing an appeal of any Tax imposed against it. The
Target Entities have made all withholdings of Taxes required to be made under
all applicable U.S. federal, state, local and foreign Tax regulations and such
withholdings have either been paid to the respective Tax Authorities or set
aside in accounts for such purpose, or accrued, reserved against, and entered
upon the books of the Target Entities.
(b)    No Target Entity (i) has been a member of an affiliated, consolidated,
combined or unitary group for purposes of filing Tax Returns or paying Taxes or
(ii) has any liability for the Taxes of any Person under Treasury Regulations
Section 1.1502-6 (or any similar provision of law), as a transferee or
successor, by contract, or otherwise.
(c)    No jurisdiction (whether within or without the United States) in which
any Target Entity has not filed a particular type of Tax Return or paid a
particular type of Tax has asserted that such Target Entity is required to file
such Tax Return or pay such type of Tax in such jurisdiction.
(d)    No Target Entity has waived any statute of limitations with respect to
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency (other than a waiver or extension which is no longer in effect).
(e)    No Target Entity is party to or bound by, or has any liability for the
Taxes of any Person under, any Tax sharing agreement or Tax indemnity agreement.


30

--------------------------------------------------------------------------------





(f)    No Target Entity has participated in any transaction that, as of the date
hereof or the date of such transaction, is a “listed transaction” within the
meaning of Treasury Regulations Section 1.6011-4(c).
(g)    No private letter rulings or closing agreements have been applied for or
obtained by any Target Entity that will have any effect on the Tax Returns, Tax
positions or other filings of the Target Entities subsequent to the Closing
Date.
(h)    No Target Entity has been, nor will any of them be, required to include
any item of income in, or exclude any item of deduction from, taxable income for
any Tax period (or portion thereof) ending after the Closing Date (i) pursuant
to Section 481 or 263A of the Code or any comparable provision under state,
local or foreign Tax Laws as a result of transactions, events, or accounting
methods employed prior to the transactions contemplated hereby, (ii) as a result
of any installment sale or open transaction disposition made on or prior to the
Closing Date, (iii) as a result of any prepaid amount received on or prior to
the Closing Date, (iv) any election pursuant to Section 108(i) or Section 451 of
the Code or any comparable provision of state, local or foreign Tax Law, or (v)
using the deferral method provided for under Revenue Procedure 2004-34 in
respect of any transaction occurring or payment received prior to the Closing.
(i)    No Target Entity has been a “distributing corporation” or a “controlled
corporation” within the meaning of Section 355 of the Code (i) in the two (2)
years prior to the date of this Agreement or (ii) in a distribution that could
otherwise constitute a “plan” or “series of related transactions” in conjunction
with the transaction contemplated by this Agreement.
(j)    At all times since its formation and up through the ASE Transfer Date,
ASE was treated as a partnership for U.S. federal income tax purposes and ASE
terminated as a partnership under Section 708 of the Code as of such date.
(k)    ASE is an entity treated as disregarded as separate from its owner,
Seller, for U.S. federal income tax purposes.
(l)    Each of the Section 338 Companies is and has been a validly electing
subchapter S corporation within the meaning of Sections 1361 and 1362 of the
Code and any similar provisions of state or local Law at all times during its
existence up to and including the Closing Date. Each of the Section 338
Companies is not, has not been and will not be (including in connection with the
deemed sale of each of such Section 338 Company assets pursuant to the Section
338 Election) liable for any Tax under Sections 1374 or 1375 of the Code, or any
analogous provision of state or local Law. None of the Section 338 Companies
has, at any time since its formation, acquired assets from another corporation
in a transaction in which the Tax basis for the acquired assets was determined,
in whole or in part, by reference to the Tax basis of the acquired assets (or
any other property) in the hands of the transferor.
(m)    Seller is, and has been at times since April 1, 2008, the sole
shareholder of DMS. Seller is, and has been at time since October 2, 2019, the
sole shareholder of OSI and IDG.


31

--------------------------------------------------------------------------------





(n)    FIC has in effect, and has had in effect since its formation, a valid
election under Section 953(d) of the Code to be treated as a domestic
corporation for U.S. federal income tax purposes.
Section 3.6    Financial Statements.
(a)    Seller has made available to Purchaser complete copies of the
consolidated unaudited financial statements of the Target Entities, consisting
of consolidated balance sheets as of December 31 in each of the years ending
2017 and 2018, the related consolidated statements of operations and income and
retained earnings, and cash flows for the years then ended on such dates (each
of the foregoing financial statements are referred to collectively as the
“Annual Financial Statements”), and (ii) unaudited financial statements that
includes the consolidated balance sheet of the Target Entities as at March 31,
2019, June 30, 2019 and September 30, 2019 and the related statements of
operations and income and retained earnings and cash flows for the three
(3)-month periods then ended (the “Interim Financial Statements” and together
with the Annual Financial Statements, the “Financial Statements”). The Financial
Statements have been prepared using the modified cash method on a consistent
basis throughout the periods involved. The Financial Statements are based on the
Books and Records of the Target Entities, and fairly present in all material
respects the financial condition of the Target Entities as of the respective
dates they were prepared and the results of their operations and their cash
flows for each of the periods indicated. The consolidated balance sheet of the
Target Entities as of December 31, 2018 is referred to herein as the “Balance
Sheet” and the date thereof as the “Balance Sheet Date” and the consolidated
balance sheet of the Target Entities as of September 30, 2019 is referred to
herein as the “Interim Balance Sheet” and the date thereof as the “Interim
Balance Sheet Date.” Since January 1, 2016, the Books and Records of the Target
Entities have been maintained in all material respects in compliance with all
applicable Laws and reasonable business practices. At the Closing Date, all such
Books and Records will be in the possession of the applicable Target Entity or
otherwise delivered to Purchaser. The Books and Records of the Target Entities
contain no material Data Input Inaccuracies.
(b)    Since December 31, 2018, no Target Entity nor Seller nor, to the
knowledge of Seller, any Representative of Seller or a Target Entity, has
received any complaint, allegation, assertion or claim regarding material
deficiencies with respect to the accounting, reserving or auditing practices,
procedures, methodologies or methods of any Target Entity or its internal
accounting controls, including any complaint, allegation, assertion or claim
that any Target Entity has engaged in questionable accounting, reserving or
auditing practices.
(c)    The amounts of each of 45-Day Reserves, LTL Reserves, ARF Reserves and
XOL Reserves established for the Retained New Contracts set forth on Schedule
1.1(a) were determined in a manner consistent with how such amounts have
historically been determined on the Financial Statements.
Section 3.7    Undisclosed Liabilities. The Target Entities have no Liabilities,
except (a) for Liabilities specifically reflected, disclosed or reserved against
in the Balance Sheet or specifically disclosed in the notes thereto as of the
Balance Sheet Date and (b) for Liabilities incurred after the Balance Sheet Date
in the ordinary course of business consistent with past practice that have not


32

--------------------------------------------------------------------------------





had and would not reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect.
Section 3.8    Absence of Certain Changes, Events and Conditions. From the
Balance Sheet Date to the date of this Agreement, (a) the Target Entities have
conducted their businesses in the ordinary course and (b) there has not been any
event or change (including any disposal of material assets or business
operations or the termination of any Material Contract) that has had or would
reasonably be expected to have, individually or in the aggregate, a Business
Material Adverse Effect. Since the Balance Sheet Date, no Target Entity has
taken any action or failed to take any action that, if taken after the date
hereof, would constitute a breach of Section 5.1.
Section 3.9    Labor Relations.
(a)    Seller has made available to Purchaser a complete and accurate list of
all Employees as of November 1, 2019, listing: each such individual’s name,
position, city and country of employment, most recent hire or rehire dates,
status as exempt/non-exempt, full/part-time and active/inactive, visa and work
permit (as applicable) and annual base salary or hourly wage (as applicable),
bonus and other compensation as of the Interim Balance Sheet Date.
(b)    There is no unfair labor practice, grievance, charge, arbitration,
complaint, lawsuit or other employment-related proceeding pending or, to the
knowledge of Seller, threatened against or affecting the Target Entities.
(c)    The Target Entities are each in material compliance with all applicable
Laws respecting labor, employment, workers’ compensation, occupational safety
and health requirements, plant closings, withholding of taxes, employment
discrimination, disability rights or benefits, equal opportunity, labor
relations, immigration matters, Form I-9 matters, employee leave issues,
unemployment insurance and related matters, terms and conditions of employment,
and wages and hours, and, to the knowledge of Seller, none of them have engaged
in any material unfair labor practices. To the knowledge of Seller, all
individuals who provide services to the Target Entities have at all times been
accurately classified by the Target Entities with respect to such services as an
employee or a non-employee, and as exempt from overtime rules or not so exempt.
(d)    No Target Entity is a party to, otherwise bound by, subject to or has any
liability with respect to, any collective bargaining agreement, labor union
contract, or other arrangement or understanding with a labor union or labor
organization, and there are no unions or other organizations representing,
purporting to represent or attempting to represent any Employees, nor does
Seller know of any activities or proceedings of any labor union or other Person
to organize any Employees. There is no labor strike, labor dispute, slowdown,
work stoppage or lockout pending or, to the knowledge of Seller, threatened
against or affecting the Target Entities that could reasonably be expected to
result in a material liability to the Target Entities.
(e)    No Target Entity has effectuated a “plant closing” or “mass layoff” as
those terms are defined in the WARN Act, affecting in whole or in part any site
of employment, facility, operating unit or Employee, without complying with all
provisions of the WARN Act, or implemented any early retirement, separation or
window program within the twelve (12) months


33

--------------------------------------------------------------------------------





prior to the date of this Agreement, nor has any Target Entity announced any
such action or program for the future.
(f)    Except as would not reasonably be expected to be, individually or in the
aggregate, material to the Target Entities taken as a whole, (i) there is no
pending or, to the knowledge of Seller, threatened claim or litigation against
the Target Entities with respect to allegations of sexual or other workplace
harassment, sexual or other workplace misconduct or hostile work environment,
(ii) there have been no reported internal or external complaints accusing any
current or former officer or employee or other individual service provider of
any Target Entity of sexual or other workplace harassment, sexual or other
workplace misconduct or creating a hostile work environment, and to the
knowledge of Seller, there is no reasonable basis therefor and (iii) there has
been no settlement of, or payment arising out of or related to, any litigation
or claim with respect to sexual or other workplace harassment, sexual or other
workplace misconduct or hostile work environment.
Section 3.10    Compliance with Laws. Since January 1, 2016, each of the Target
Entities has complied, and is now complying, with all Laws applicable to it or
its business, properties, assets or rights in all material respects. The Target
Entities have not at any time since January 1, 2016, (a) received any written
or, to the knowledge of Seller, oral notice or other written or, to the
knowledge of Seller, oral communication from any Governmental Authority
regarding any actual or alleged material violation of, or failure on the part of
any Target Entity to comply in all material respects with, any Law or (b) to the
knowledge of Seller, been placed under investigation with respect to any
material violation of any Law.
Section 3.11    Litigation and Proceedings. Except as disclosed in Section 3.11
of the Seller Disclosure Schedule, there (a) are no pending or, to the knowledge
of Seller, threatened, Actions against or otherwise affecting Seller (solely
with respect to the Business), the Target Entities or any of their respective
properties, assets or rights, (b) is not any Action challenging the validity or
propriety of, or that have the effect of preventing, materially delaying or
making illegal or otherwise interfering with any of the transactions
contemplated by this Agreement or the Transaction Documents and (c) is no
injunction, order, judgment, decree, award or regulatory restriction imposed
upon Seller (solely with respect to the Business), the Target Entities or any of
their respective properties, assets or rights that (i) restricts the ability of
Seller and the Target Entities to conduct the Business in the ordinary course of
business consistent with past practices, (ii) enjoins or would reasonably be
expected to have the effect of preventing any of the transactions contemplated
by this Agreement or the Transaction Documents or (iii) resulting in, or that
would reasonably be expected to result in any loss to the Target Entities,
individually or in the aggregate of $100,000 or more.
Section 3.12    Permits.
(a)    All material Permits required for the Target Entities to own or lease,
operate and use their respective assets or properties or conduct business in
each of the jurisdictions in which the Target Entities conduct or operate
business in the manner conducted as of the date hereof (other than any such
Permits required to act as administrator, obligor, provider or Producer of
Vehicle Service Contracts) have been obtained by it and are valid and in full
force and effect. The Target


34

--------------------------------------------------------------------------------





Entities are, and at all times since January 1, 2016 has been, in material
compliance with all of the terms and requirements of each such Permit. None of
the Permits will be terminated as a result of the transactions contemplated
hereby.
(b)    With respect to the Permits of the Target Entities, the Target Entities
have not at any time since January 1, 2016 received any written or, to knowledge
of Seller, oral notice from any Governmental Authority regarding any actual or
proposed revocation, suspension or termination of, or material modification to,
any such Permit, in each case other than any such item that has been cured or
otherwise resolved to the satisfaction of such Governmental Authority or that is
no longer being pursued by such Governmental Authority following a response by
any Target Entity. The Target Entities are not the subject of any regulatory,
supervision, conservation, rehabilitation, liquidation, receivership, insolvency
or other similar proceeding and, to the knowledge of Seller, no such proceeding
is threatened.
(c)    All filings required to be made by the Target Entities pursuant to
applicable Law to any applicable Governmental Authority were timely filed and
were, at the time of filing, true, complete and accurate and in compliance with
applicable Law in all material respects. No material deficiencies have been
asserted by any Governmental Authority with respect to such filings that have
not been remedied prior to the date hereof. True and complete copies have been
made available to Purchaser of the reports (or the most recent drafts thereof,
to the extent any final reports are not available and such drafts have been
provided to the Target Entities), reflecting the results of any financial,
market-conduct or similar examinations of the Target Entities conducted by any
Governmental Authority since January 1, 2016.
Section 3.13    Contracts and Other Agreements.
(a)    Section 3.13(a) of the Seller Disclosure Schedule sets forth a true and
complete list of all of the following Contracts to which a Target Entity is a
party or by which any of its assets, properties or rights is bound (each such
contract of the following types, whether or not listed in Section 3.13(a) of the
Seller Disclosure Schedule, a “Material Contract”) other than Reinsurance
Contracts:
(i)    all partnership, joint venture, shareholders’ or other similar contacts
with any Person;
(ii)    all Contracts with a stockholder, equity holder, director or officer of
any Target Entity, other than employment agreements or customary confidentiality
agreements and invention assignment agreements entered into with Employees
generally, but including any Contract that would require the payment of a cash
bonus to any director, officer or employee of any Target Entity as a result of
the consummation of the transactions contemplated hereby;
(iii)    all Contracts that (A) contain covenants that restrict the ability of
any Target Entity or any of its Affiliates to compete in any line of business or
that would so restrict Purchaser or its Affiliates after the Closing, or (B)
grant any exclusive rights to make, sell, or distribute any Target Entity’s
material products and services, or otherwise prohibit or limit in any


35

--------------------------------------------------------------------------------





material respect the right of the any Target Entity to develop, manufacture,
market, sell, or distribute any material products or services;
(iv)    all Contracts related to Indebtedness;
(v)    all Contracts (A) involving payments by or to any Target Entity in excess
of $100,000 during the preceding twelve (12) months or (B) that cannot be
cancelled or terminated by any Target Entity on not more than ninety (90) days’
notice without penalty or premium increase;
(vi)    all Contracts that are in respect of employment, compensation bonus,
retention, severance pay, termination pay, change of control and deferred
compensation, and other similar Contracts, between any Target Entity and any
Employee or consultant or contractor to any Target Entity;
(vii)    all Contracts that relate to any settlement agreement, other than (A)
releases immaterial in nature or entered into with former employees or
independent contractors of any Target Entity in the ordinary course of business
in connection with the cessation of such employee’s or independent contractor’s
employment with or services to such Target Entity, (B) settlement agreements for
cash only (which has been paid or reserved for) or (C) settlement agreements
entered into more than two (2) years prior to the date of this Agreement under
which none of Target Entities have any continuing obligations;
(viii)    (A) any contract between any Target Entity, on the one hand, and
Seller or any Affiliate of Seller (other than the Target Entities), on the other
hand, (B) any guarantee by Seller or any Affiliate of Seller (other than the
Target Entities) in favor of or in respect of any obligations of the Target
Entities or any guarantee by any Target Entity in favor of or in respect of any
obligations of Seller or any Affiliate of Seller (other than the Target
Entities), (C) any contract between any Target Entities, on the one hand, and
any director or officer (or any Affiliate of a director or officer (other than
the Target Entities)), on the other hand or (D) any contract between any Target
Entity and any third party entered into for the benefit of Seller or any
Affiliate of Seller (other than the Target Entities);
(ix)    any Producer Contract with a Producer of any Target Entity who was
responsible for placing 5% or more of the aggregate gross written premium of the
Business for the year ended December 31, 2018 or any Producer Contract that is
not in the form of a standard form automobile dealer agreement;
(x)    any collective bargaining agreement;
(xi)    any contracts or agreements material to the Target Entities pursuant to
which any Target Entity (A) is licensed or otherwise permitted to use any
Intellectual Property, (B) grants a license to, or otherwise permits, any Person
to use any Intellectual Property owned by any Target Entity and (C) obtains any
IT Systems, such as data center or hosting or maintenance of Software services;


36

--------------------------------------------------------------------------------





(xii)    any contract or agreement that provides for a third person to create or
develop for or on behalf of the Target Entities any Intellectual Property that
is material to the Target Entities;
(xiii)    any contract or agreement that relates to the acquisition or
disposition by any Target Entity of any business or operations, capital stock or
assets of any Person or any real estate as to which there are any material
ongoing obligations of such Target Entity;
(xiv)    any contract or agreement relating to any material interest rate,
derivatives or hedging transaction;
(xv)    any investment advisory agreements or any other contracts relating to
investment management, investment advisory or subadvisory services to which any
Target Entity is a party;
(xvi)    any third-party administration contracts with an unaffiliated third
party;
(xvii)    any contract that provides the counterparty thereto with any
additional rights or any Target Entity with any additional obligations in the
event of a ratings downgrade of such Target Entity;
(xviii)    any Contract with any Material Customer or Material Vendor;
(xix)    any Contract providing for capital expenditures in excess of $250,000;
(xx)    any outstanding general or special powers of attorney executed by or on
behalf of any Target Entity; and
(xxi)    all other Contracts material to the Business.
(b)    As of the date of this Agreement, each Material Contract and Producer
Contract to which any Target Entity is a party is in full force and effect and
constitutes a legal, valid, binding agreement, enforceable against such Target
Entity and, to the knowledge of Seller, each other party thereto, in accordance
with its terms. No Target Entity or, to the knowledge of Seller, any other party
to each such Material Contract or Producer Contract is in material violation or
breach of, or in material default under, nor has there occurred an event or
condition that with the passage of time or giving of notice (or both) would
constitute a material default under, or permit the termination of, any such
Material Contract or Producer Contract. No Material Contract contains any
provision that by its own terms would result in a modification of the agreement
by reason of the consummation of the transactions contemplated hereby or the
Transaction Documents. Except as set forth on Section 3.13(b)(i) of the Seller
Disclosure Schedule, no Target Entity has received written notice of the
cancellation or termination of any Material Contract. Except as set forth on
Section 3.13(b)(ii) of the Seller Disclosure Schedule, none of the Material
Contracts contain any provision providing that the other party thereto may
terminate, amend or alter the pricing or other


37

--------------------------------------------------------------------------------





terms thereof by reason of the transactions contemplated hereby or by the
Transaction Documents or has a right to consent to the transaction contemplated
hereby or by the Transaction Documents.
(c)    Seller has made available to Purchaser true and complete copies of each
Material Contract set forth on Section 3.13(a) of the Seller Disclosure
Schedule, together with all material amendments and supplements thereto, and the
form(s) of Producer Contracts used in the Business.
Section 3.14    Intellectual Property; Information Technology; Data Security.
(a)    Seller has made available to Purchaser a complete and accurate list of
all Target Entity Intellectual Property that is (i) issued, registered or
subject to an application for issuance or registration, indicating for each item
(A) the current owner (including, with respect to Internet domain names, social
media usernames and other digital identifiers, the current registrant), (B) the
application, registration and issue number (as applicable), and (C) the
application, registration and issue date (as applicable) and (ii) unregistered
and that is, individually or in the aggregate, material to the conduct of the
Business. The Target Entities own the exclusive right, title and interest in and
to the Target Entity Intellectual Property free and clear of Encumbrances other
than Permitted Encumbrances, to the extent material to the conduct of the
Business. The Target Entities have taken all reasonable steps necessary to
maintain the secrecy of all trade secrets and confidential information used in
the Business. Each item of the Target Entity Intellectual Property is
subsisting, valid and enforceable, to the extent material to the conduct of the
Business.
(a)    All Persons (including current and former employees, consultants and
independent contractors) who create or contribute to any portion of, or
otherwise would have rights in or to, Target Entity Intellectual Property that
is material to the conduct of the Business have executed enforceable written
agreements that validly and irrevocably assign to one of the Target Entities all
of their rights in and to such Target Entity Intellectual Property, or one of
the Target Entities owns all such Target Entity Intellectual Property pursuant
to applicable Law.
(b)    Since January 1, 2016, the conduct of the Business has not been and is
not, nor has any Target Entity received any written communication from any third
Person asserting that any Target Entity is, infringing, misappropriating,
diluting or violating the Intellectual Property or other rights of any Person.
Since January 1, 2016, none of the Target Entity Intellectual Property has been
or is being infringed, misappropriated, diluted or violated by any Person.
(c)    No Target Entity, in the conduct of the Business, uses or distributes, or
has used or distributed, any Software licensed, provided, or distributed under
any open source license, including any license meeting the Open Source
Definition (as promulgated by the Open Source Initiative) or the Free Software
Definition (as promulgated by the Free Software Foundation) or any Software that
contains or is derived from any such Software (“Open Source Software”) in any
manner that would require any source code of the Software owned by a Target
Entity to be disclosed, licensed for free, publicly distributed, attributed to
any Person or dedicated to the public. The Target Entities are in compliance
with all terms and conditions of all relevant licenses (including all
requirements relating to notices and making source code available to third
parties) for all Open Source Software used in the Business.


38

--------------------------------------------------------------------------------





(d)    The IT Systems (i) are in good repair and operating condition and are
adequate and suitable (including with respect to working condition, security,
performance and capacity) for the purposes for which they are being used or held
for use and (ii) do not contain any Malware that would reasonably be expected to
interfere with the ability of the Target Entities to conduct the Business or
present a material risk of unauthorized access, disclosure, use, corruption,
destruction or loss of any personally identifiable information, data or
non-public information.
(e)    The Target Entities (i) have implemented, maintained, and complied with
written information security, business continuity and backup and disaster
recovery plans and procedures that are consistent with industry best practices
with respect to the IT Systems, and (ii) have taken commercially reasonable
steps to test such plans and procedures on no less than an annual basis, and
such plans and procedures have been proven effective upon such testing in all
material respects. Since January 1, 2016, (A) there has been no failure,
breakdown, persistent substandard performance, unauthorized access or use, or
other adverse event affecting any of the IT Systems or personally identifiable
information of individuals, data or non-public information maintained by or on
behalf of the Target Entities, and (B) the Target Entities have not been
notified by any third Person (including pursuant to an audit of the Business by
such third Person) of, nor does Seller have any knowledge of, any material data
security, information security or other technological deficiency with respect to
the IT Systems, in each case of (A) and (B), that has caused or could reasonably
be expected to cause any material disruption to the conduct of the Business or
present a material risk of unauthorized access, disclosure, use, corruption,
destruction or loss of any personally identifiable information, data or
non-public information. No Target Entity, nor, to the knowledge of Seller, any
third person working on behalf of any of them, has received any written claims,
notices or complaints regarding the Target Entities’ or such third person’s
information practices or the collection, storage and use of any personally
identifiable information, data and non-public information, or alleging a
violation of any individual’s privacy, personal or confidentiality rights.
(f)    The Target Entities have been and are in compliance with policies
relating to the collection, storage, use, distribution, transmission and
disposal of personally identifiable information collected by or on behalf of the
Target Entities and with any and all applicable Laws, regulatory guidelines,
contractual requirements, terms of use, and payment card industry standards
pertaining to the collection, storage, use, distribution, transmission and
disposal of personally identifiable information, data and non-public
information.
(g)    The Target Entities have cybersecurity and data breach insurance that is
adequate and suitable in respect of the nature and volume of personally
identifiable information, data and non-public information that any of them (or a
third person on behalf of any of them) collects, stores, uses, distributes or
transmits.
Section 3.15    Real Property.
(a)    No Target Entity owns any real property.
(b)    Seller has made available to Purchaser a true and complete listing, as of
the date hereof, of all Leases and the address, the name of landlord, the name
of the tenant, the rent,


39

--------------------------------------------------------------------------------





the term, the entity in possession of any sublease, the amount of security
deposit, if any, whether the real property is used exclusively by the Target
Entities or is shared with other businesses operated by Seller or any Affiliates
of Seller for each Lease. Seller has delivered to Purchaser correct and complete
copies of the Leases (as amended or supplemented). Each Lease is legal, valid,
binding, in full force and effect, and enforceable in accordance with its
respective terms against the applicable Target Entity and, to the knowledge of
Seller, against the other parties thereto.
(c)    Each Lease grants the Target Entities the exclusive right to use and
occupy the premises and rights demised and intended to be demised thereunder.
The Target Entities have the right to quiet enjoyment of all material property
leased by them for the full term of each such Lease (or any renewal option)
relating thereto. There are no subtenants occupying any portion of the Leased
Real Properties and except for the Target Entities and such subtenants, no other
person or entity has any right to occupy or possess any portion of the Leased
Real Properties. None of the Target Entities’ interests in any of the Leased
Real Properties, as the case may be, has been pledged, assigned, hypothecated,
mortgaged, or otherwise encumbered in any manner other than Permitted
Encumbrances.
Section 3.16    Reinsurance Matters.
(a)    Seller has made available to Purchaser a complete list of all Reinsurance
Contracts. As of the date of this Agreement, each Reinsurance Contract is in
full force and effect and constitutes a legal, valid, binding agreement,
enforceable against the applicable Target Entity party thereto and, to the
knowledge of Seller, each other party thereto, in accordance with its terms.
Neither the applicable Target Entity nor any other party to each such contract
is in material violation or material breach of, or in material default under,
nor has there occurred an event or condition that with the passage of time or
giving of notice (or both) would constitute a material default under, or permit
the termination of, any such contract. No Reinsurance Contract contains any
provision which by its own terms would result in a modification of the agreement
by reason of the consummation of the transactions contemplated hereby or the
Transaction Documents. No consent is required from any party to a Reinsurance
Contract, other than Purchaser, the Target Entities, or the Affiliated
Reinsurance Entities in connection with the transactions provided for in this
Agreement or the Transaction Documents.
(b)    Since January 1, 2016, to the knowledge of Seller, (i) the financial
condition of any counterparty to any Reinsurance Contract has not been
materially impaired with the result that a default thereunder may reasonably be
anticipated, (ii) there has not been any dispute with respect to any material
amounts recoverable or payable by the applicable Target Entity pursuant to any
Reinsurance Contract and, (iii) no counterparty to a Reinsurance Contract has
denied payment with respect to any current or prospective material claim. No
Target Entity has received written notice of the cancellation or termination of
any Reinsurance Contract. All amounts owed under any Reinsurance Contracts have
been timely paid in accordance with their terms. No Target Entity is nor has it
been a party to any separate written or oral agreements with any counterparty to
a Reinsurance Contract that would under any circumstances reduce, limit,
mitigate or otherwise affect any actual or potential loss to the parties under
any Reinsurance Contract, other than the agreements and understandings that are
explicitly set forth in such Reinsurance Contract.


40

--------------------------------------------------------------------------------





Section 3.17    Insurance Coverage. All insurance policies relating to the
assets, properties, business, operations, employees, officers or directors of
the Target Entities as of the date of this Agreement are in full force and
effect and all premiums due and payable thereon have been paid. Neither Seller
nor the Target Entities have received, or been threatened with, a notice of
cancellation, nonrenewal, denial of claims, premium increase or alteration of
coverage of any such policy and, to the knowledge of Seller, no state of facts
exists that might form the basis for termination, cancellation, premium increase
or alteration of coverage of any such policy.
Section 3.18    Employee Benefits and Related Matters.
(a)    Seller has made available to Purchaser a true, complete and correct list,
as of the date of this Agreement, of each material Target Entity Plan. With
respect to each material Target Entity Benefit Plan, Seller has made available
to Purchaser, to the extent applicable: (i) true, complete and correct copies of
all plan documents and related trust agreements, insurance contracts or other
funding arrangements; (ii) the most recent annual funding report, or such
similar reports, statements or information returns required to be filed with or
delivered to any Governmental Authority (including reports filed on Form 5500
with accompanying schedules and attachments), if any; (iii) the most recent
determination, qualification or opinion letter or similar document issued by any
Governmental Authority for each such Target Entity Benefit Plan intended to
qualify for favorable tax treatment and any pending application thereof; (iv)
all current summary plan descriptions; (v) all material amendments and
modifications to any such Target Entity Benefit Plan; and (vi) for the last two
(2) years, all material written communications received from or sent to the IRS,
the Pension Benefit Guaranty Corporation, the Department of Labor or any other
Governmental Authority. Neither Seller, nor the Target Entities has communicated
to any Employee any intention or commitment to amend or modify any Target Entity
Benefit Plan or to establish or implement any other employee or retiree benefit
or compensation plan or arrangement.
(b)    With respect to each Target Entity Plan that is intended to be qualified
within the meaning of Section 401(a) of the Code, the IRS has issued a favorable
determination letter or opinion letter or advisory letter upon which the Target
Entities are entitled to rely under IRS pronouncements, that such plan is
qualified under Section 401(a) of the Code, and to the knowledge of Seller, no
act or omission has occurred since the date of the most recent determination or
opinion letter which would materially adversely affect its qualification.
(c)    No Plan to which any Target Entity or any ERISA Affiliate has ever had an
obligation to contribute is a “multiple employer plan” sponsored by more than
one employer, within the meaning of Sections 4063 or 4064 of ERISA, or a
“multiemployer plan” as such term is defined in Section 4001(a)(3) of ERISA.
 With respect to any Plan that is a defined benefit pension plan to which any
Target Entity or any ERISA Affiliate has ever maintained or had an obligation to
contribute, (i) each such Plan is in compliance with Sections 412, 430 and 436
of the Code; (ii) there is no “accumulated funding deficiency” within the
meaning of Code Section 412; (iii) no waiver of the minimum funding standards of
Section 412 of the Code has been requested from, or granted by, the Internal
Revenue Service; (iv) no lien in favor of such ERISA Plan has arisen under
Sections 412(n) or 430(k) of the Code or Sections 303(k) or 4068 of ERISA; and
(v) neither any Target Entity nor any ERISA Affiliate has incurred any liability
to the Pension Benefit Guaranty Corporation


41

--------------------------------------------------------------------------------





other than for the payment of premiums, and there are no premium payments which
have become due which are unpaid. No Target Entity could reasonably be expected
to incur any material liability or obligation by reason of being on any date an
ERISA Affiliate of any Person (other than the Target Entities).
(d)    Each Target Entity Benefit Plan has been maintained, funded and
administered in all material respects in compliance with its terms and with all
applicable Laws, including ERISA and the Code. To the knowledge of Seller, no
nonexempt “prohibited transaction” (as such term is defined in Section 406 of
ERISA and Section 4975 of the Code) has occurred with respect to any Target
Entity Benefit Plan that would reasonably be expected to subject the Target
Entities to any material liability. No Target Entity has incurred any current or
projected material liability in respect of post-employment or post-retirement
health, medical, or life insurance benefits for any Employee, except as required
to avoid an excise Tax under Section 4980B of the Code or as may be required
under any other applicable Law.
(e)    No Target Entity has, nor have any of their respective managers, officers
or employees or, to the knowledge of Seller, any other “fiduciary,” as such term
is defined in Section 3(21) of ERISA, committed any material breach of fiduciary
responsibility imposed by ERISA or any other applicable Law with respect to the
Target Entity Benefit Plans which would subject the Target Entities, their
respective Affiliates or any of their respective directors, officers or
employees to any material liability under ERISA or any applicable Law.
(f)    None of the execution, delivery or performance of this Agreement or the
transactions contemplated by this Agreement (whether alone or in conjunction
with any other event, including any termination of employment on or following
the date hereof) will (i) entitle any Employee to any compensation or benefit,
(ii) accelerate the time of payment or vesting, or trigger any payment or
funding or increase the amount, or enhance the terms or conditions, of any
compensation or benefit under any Target Entity Benefit Plan or (iii) result in
any forgiveness of indebtedness under any Target Entity Benefit Plan.
(g)    No amount, economic benefit or other entitlement that could be received
(whether in cash or property or vesting of property) as a result of the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated by this Agreement (whether alone or in conjunction
with any other event, including any termination of employment on or following
the date hereof) by any “disqualified individual” (as defined in Section 280G(c)
of the Code) with respect to the Target Entities could constitute an “excess
parachute payment” (as defined in Section 280G(b)(1) of the Code). No Employee
is entitled to receive any gross-up, make-whole or additional payment by reason
of any Taxes (including any Taxes under Section 409A or 4999 of the Code) being
imposed on such Person or any interest or penalty related thereto.
(h)    No Target Entity is, or has ever been, a “covered health insurance
provider” under Section 162(m)(6)(C)(i) of the Code.
Section 3.19    Environmental Laws. The Target Entities are, and since January
1, 2016 have been, in material compliance with all applicable Environmental
Laws, and possess and are in


42

--------------------------------------------------------------------------------





material compliance with all Environmental Permits required under such laws for
the conduct of the Business. To the knowledge of Seller, there are no past,
present or future events, conditions, circumstances, practices, plans or legal
requirements that would prevent the Target Entities from, or increase the burden
on the Target Entities in, complying in all material respects with applicable
Environmental Laws or obtaining, renewing or complying in all material respects
with all Environmental Permits required under such laws for the conduct of the
Business. None of Seller or the Target Entities has received any written or, to
the knowledge of Seller, oral communication alleging that the Target Entities
are not in compliance with, or have Liability relating to, any Environmental
Laws. There is no Action pending or, to the knowledge of Seller, threatened
against or affecting the Target Entities or the Business arising under
Environmental Laws, and there are no outstanding orders, judgments, consent
decrees, injunctions, determinations or awards against or affecting the Target
Entities or the Business arising under Environmental Laws. There are, and have
been since January 1, 2016, no conditions at any property owned, operated or
otherwise used by Seller or the Target Entities in the conduct of the Business,
or at any other location with respect to the Business, that would give rise to
any material Liability of the Target Entities under any Environmental Law.
Seller has made available to Purchaser copies of all environmental assessments,
investigations and studies in the possession, custody or control of Seller or
the Target Entities, relating to properties or assets currently or formerly
owned, leased, operated or used by the Target Entities.
Section 3.20    Brokers. Other than Colonnade Securities LLC, all fees and
expenses of which are to be paid by Seller, no broker, finder, investment banker
or other intermediary retained by or authorized to act on behalf of Seller or
the Target Entities is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement or
the Transaction Documents based upon arrangements made by or on behalf of any of
Seller or the Target Entities.
Section 3.21    Anti-Money Laundering, OFAC and Anti-Bribery Compliance. Since
January 1, 2016, each of the Target Entities has been in compliance in all
material respects with all requirements applicable to it regarding anti-money
laundering and anti-terrorist rules and regulations. The operations of the
Target Entities are and have been conducted since January 1, 2016 in compliance
in all material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Authority
(collectively, the “Money Laundering Laws”) and no Action by or before any court
or Governmental Authority or any arbitrator involving the Target Entities with
respect to the Money Laundering Laws is pending or, to the knowledge of Seller,
threatened. None of the Target Entities or, to the knowledge of Seller, any
Representative of the Target Entities is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”). Since January 1, 2016, none of the Target Entities, nor, to
the knowledge of Seller, any of their directors, officers, agents or employees,
has directly or indirectly made any contribution, gift, bribe, rebate, payoff,
influence payment, kickback or other payment to any Person, private or public,
regardless of form, whether in money, property, or services to (a)


43

--------------------------------------------------------------------------------





obtain favorable treatment in securing business, (b) pay for favorable treatment
for business secured or (c) obtain special concessions or for special
concessions already obtained.
Section 3.22    Transactions with Affiliates. Section 3.22 of the Seller
Disclosure Schedule sets forth a true and complete list of each Contract between
any Target Entity, on the one hand, and Seller or any of his Affiliates, on the
other hand (other than an employment contract). None of the Target Entities
directly or indirectly owns or has the right or the obligation to acquire any
interest or investment (whether debt or equity) in, or the obligation to make a
capital contribution to or investment in any Affiliate of Seller. None of the
Contracts set forth in Section 3.22 of the Seller Disclosure Schedule will
continue in effect after the Closing.
Section 3.23    Reserves. The reserves and other liabilities for claims, losses
(including, without limitation incurred but not reported losses), loss
adjustment expenses (whether allocated or unallocated) and unearned premiums of
the Affiliated Reinsurance Entities set forth in Section 3.23 of the Seller
Disclosure Letter (i) have been computed in accordance in all material respects
with presently accepted actuarial standards consistently applied and were fairly
stated, in accordance with sound actuarial principles, (ii) have been based on
actuarial assumptions that produced reserves at least as great as those called
for in any Vehicle Service Contract provision as to reserve basis and method,
and are in accordance in all material respects with all other Vehicle Service
Contract provisions, (iii) met in all material respects all requirements of
applicable Law and regulatory requirements, (iv) have been computed on the basis
of assumptions consistent with those used to compute the corresponding items
provided to Purchaser, (v) reflect no material Data Input Inaccuracies.
Section 3.24    Vehicle Service Contracts.
(a)    To the extent required under applicable Law, all forms of Vehicle Service
Contracts and premium rates in use by the Target Entities have been approved by
the applicable Governmental Authority or have been filed and not objected to by
such Governmental Authority within the period provided for objection, in each
case except as has not, and would not reasonably be expected to, individually or
in the aggregate, result in a material violation of applicable Law by, or a
material fine on any Target Entity.
(b)    Since January 1, 2016, all benefits due and payable under any Vehicle
Service Contract issued by any Target Entity have been paid in accordance with
the terms of the Vehicle Service Contract under which such benefits arose, and
such payments were not delinquent and were paid (or will be paid) without fines
or penalties, except for (i) such benefits for which the applicable Target
Entity (A) believes there is a reasonable basis to contest payment or (B) has
established an appropriate reserve in respect thereof, or (ii) such exceptions
that have not had and would not reasonably be expected, individually or in the
aggregate, to have in a Business Material Adverse Effect.
(c)    The Target Entities hold all registrations, filings, licenses, permits,
approvals or authorizations issued or granted by Governmental Authorities that
are necessary to issue, administer, market or produce Vehicle Service Contracts
in the jurisdictions in which the Target Entities conduct the Business
(collectively, the “VSC Permits”).


44

--------------------------------------------------------------------------------





(d)    Since January 1, 2016, neither the Target Entities nor Seller have
received any notice, whether written or oral, or other communication from any
Governmental Authority regarding any actual, alleged, or potential violation of,
or failure to comply with, any material terms or requirements of any such VSC
Permit. As of the date hereof, none of the Target Entities are the subject of
any pending or, to the knowledge of Seller, threatened action seeking the
revocation, withdrawal, suspension, termination, cancellation, nonrenewal,
modification or impairment of any such VSC Permit.
Section 3.25    Producers. Since January 1, 2016, to the knowledge of Seller,
(a) each Producer, at any time that it wrote, sold or produced Vehicle Service
Contracts for the Target Entities, was duly licensed to write, sell or produce
such Vehicle Service Contracts in the particular jurisdiction in which such
Producer wrote, sold or produced Vehicle Service Contracts and, no such Producer
violated any term or provision of applicable Law relating to the writing, sale
or production of Vehicle Service Contracts for the Target Entities, (b) no
Producer has breached the terms of any Producer Contract with the Target
Entities or violated any applicable Law or policy of the Target Entities in the
solicitation, negotiation, writing, sale or production of Vehicle Service
Contracts for the Target Entities and (c) no Producer has been enjoined,
indicted, convicted or made the subject of any consent decree or judgment on
account of any violation of applicable Law in connection with such Producer’s
actions in his, her or its capacity as Producer for the Target Entities or any
enforcement or disciplinary proceeding alleging any such violation, in each
case, except as has not had and would not reasonably be expected, individually
or in the aggregate, to have a Business Material Adverse Effect.
Section 3.26    Vehicle Service Contracts Sales Practices. Advertising,
marketing and similar communications related to all Vehicle Service Contracts
sold, administered or issued by or on behalf of any Target Entity made, sent or
otherwise distributed by a Target Entity or a Producer to any consumer of the
public (a “VSC Marketing Communication”) at the time they were first put into
use, complied in all material respects with all applicable Laws. No Target
Entity has been the subject of any audit, investigation or other examination by
any Governmental Authority, or has had any order entered against any Target
Entity, in each case, related to any VSC Marketing Communication. No VSC
Marketing Communication contained any unfair, deceptive, misleading or abusive
term or content within the meaning of any applicable Law. No Target Entity has
advertised, marketed, attempted to sell or sold any Vehicle Service Contract
issued by an unaffiliated third party.
Section 3.27    Title to Assets. The Target Entities have good and valid title
to, or otherwise have the right to use pursuant to a valid and enforceable
lease, license or similar contractual arrangement, all of the assets (real and
personal, tangible and intangible, including all Intellectual Property and
investment assets) that are used or held for use in connection with the business
and operations of the Target Entities as conducted as of the date hereof or are
reflected on the Financial Statements for the year ended December 31, 2018 or
were acquired after December 31, 2018, in each case free and clear of any
Encumbrance other than Permitted Encumbrances. Any Permitted Encumbrances on
such assets, individually or in the aggregate, do not materially interfere with
the current use of any such asset by the Target Entities or materially detract
from the value of any such asset. Except as expressly set forth in this
Agreement, the Transaction Documents or any certificate


45

--------------------------------------------------------------------------------





delivered hereunder or thereunder, all of the assets of the Target Entities are
being sold, assigned, conveyed and/or delivered to Purchaser on an “as is”,
“where is’ basis without representations or warranties of any kind, express or
implied, including but not limited to any warranty of merchantability or fitness
for a particular purpose.
Section 3.28    Sufficiency of Assets. The assets that the Target Entities will
continue to have good and valid title to, or the right to use following the
Closing constitute all of the assets required for the conduct of the Business as
currently conducted. The structures and material equipment included in such
assets are in good repair and operating condition, subject only to ordinary wear
and tear, and are adequate and suitable for the purposes for which they are
presently being used or held for use except as has not had and would not
reasonably be expected, individually or in the aggregate, to have a Business
Material Adverse Effect. To the knowledge of Seller, there are no facts or
conditions affecting any material assets that would reasonably be expected,
individually or in the aggregate, to interfere with the use, occupancy or
operation of such assets in any material respect. Other than Freedom Protective
Services Corporation and the Affiliated Reinsurance Entities, the Target
Entities constitute all of the Persons owned in whole or in part by Seller that
participate in the Business.
Section 3.29    Material Customers; Material Vendors.
(a)    Seller has made available to Purchaser a true, correct and complete list
of the currently active customers of the Target Entities from which the Target
Entities derived revenues of at least $250,000 in the twelve (12) months ending
December 31, 2018 (the “Material Customers”). No Material Customer has (i)
terminated, cancelled or failed to renew, or given the Target Entities written,
or, to the knowledge of Seller, oral notice or other communication of its
intention to terminate, cancel or fail to renew, its business relationship with
the Target Entities (whether or not subject to a Contract) or (ii) materially
changed, or given the Target Entities notice or other communication of its
intention to materially change, its business dealings with the Target Entities.
(b)    No currently active vendors of the Target Entities from which the Target
Entities made aggregate purchases of goods or services of at least $250,000 in
the twelve (12) months ending December 31, 2018 (the “Material Vendors”) has (i)
terminated, cancelled or failed to renew, or given the Target Entities notices
of its intention to terminate, cancel or fail to renew its business relationship
with the Target Entities (whether or not subject to a Contract) or (ii)
materially changed, or given the Target Entities notice of its intention to
materially change, its business dealings with the Target Entities.
Section 3.30    Exclusive Representations and Warranties. Other than the
representations and warranties expressly set forth in this Agreement, Seller is
not making any other representations or warranties, express or implied with
respect to the Target Entities or the transactions contemplated hereby.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER


46

--------------------------------------------------------------------------------





Purchaser represents and warrants to Seller except for such disclosures as are
set forth in the section of the disclosure schedule delivered by Purchaser to
Seller prior to the execution and delivery of this Agreement (the “Purchaser
Disclosure Schedule”) that corresponds to each Section in this Article IV (it
being understood that disclosure of any matter in any section of the Purchaser
Disclosure Schedule shall be deemed disclosed for other Sections in this Article
IV to the extent the relevance of such disclosure to such other Sections in this
Article IV is readily apparent on the face of such disclosure), as of the date
hereof and as of the Closing Date, as follows:
Section 4.1    Organization and Qualification. Purchaser is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has all requisite corporate or similar power and
authority to own, license, use or lease and operate its assets, properties and
rights and to carry on its business as it is now conducted.
Section 4.2    Authority; Non-Contravention; Approvals.
(a)    Purchaser has all requisite corporate or similar power and authority to
execute and deliver this Agreement and the Transaction Documents to which it is
a party and to perform its obligations and the transactions contemplated by this
Agreement and the Transaction Documents. The execution and delivery of this
Agreement and the Transaction Documents and the performance by Purchaser of its
obligations and the transactions contemplated by this Agreement and the
Transaction Documents have been approved by the managing member of Purchaser,
and no other corporate or other proceedings on the part of Purchaser are
necessary to authorize the execution and delivery of this Agreement and the
Transaction Documents by Purchaser and the performance by Purchaser of its
obligations and the transactions contemplated by this Agreement and the
Transaction Documents. This Agreement has been, and on the Closing Date the
Transaction Documents will be, duly executed and delivered by Purchaser and,
assuming the due authorization, execution and delivery of this Agreement and the
Transaction Documents by Seller, constitute or upon their execution will
constitute, legal, valid and binding obligations of Purchaser, enforceable
against Purchaser in accordance with their respective terms.
(b)    The execution and delivery by Purchaser of this Agreement and the
Transaction Documents and the performance by it of the transactions contemplated
by this Agreement and the Transaction Documents will not (i) conflict with or
result in a breach of any provision of the certificate of incorporation or
bylaws (or similar organizational documents) of Purchaser; (ii) result in a
violation or breach of or constitute a default (or an event which, with or
without notice or lapse of time or both, would constitute a default) under, or
result in the termination of, or the loss of a benefit under or accelerate the
performance required by, or result in a right of termination, modification,
cancellation or acceleration under, the terms, conditions or provisions of any
contract or other instrument or any kind to which Purchaser is now a party or by
which Purchaser, any of its Affiliates or any of its respective properties,
assets or rights may be bound or affected; or (iii) violate any order, writ,
injunction, decree, statute, treaty, rule or regulation applicable to Purchaser
or any of its Affiliates other than, in the case of clauses (ii) and (iii)
above, as have not had and would not reasonably be expected to have,
individually or in the aggregate, a Purchaser Material Adverse Effect.


47

--------------------------------------------------------------------------------





(c)    Except for the filings by Purchaser set forth in Section 4.2(c) of the
Purchaser Disclosure Schedule, no declaration, filing or registration with, or
notice to, or authorization, consent, order or approval of, any Governmental
Authority, excluding the Domiciliary Regulator, or other Person is required to
be obtained or made in connection with or as a result of the execution and
delivery and performance of this Agreement and the Transaction Documents by
Seller or the consummation by Seller, the Target Entities or their respective
Affiliates of the transactions contemplated by this Agreement and the
Transaction Documents, other than such declarations, filings, registrations,
notices, authorizations, consents, orders or approvals which, if not made or
obtained, as the case may be, would not result in a Purchaser Material Adverse
Effect.
Section 4.3    Financing. At the Closing, Purchaser will have sufficient funds
to pay the Estimated Purchase Price and all other amounts contemplated to be
paid by Purchaser at the Closing by this Agreement and the Transaction
Documents.
Section 4.4    Brokers. Except for Keefe, Bruyette & Woods, Inc., whose fees and
expenses will be paid by Purchaser, no broker, finder, investment banker or
other intermediary retained by or authorized to act on behalf of Purchaser, is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement or the Transaction
Documents based upon arrangements made by or on behalf of Purchaser.
Section 4.5    Investment Intent. Purchaser is acquiring the Equity Interests
for its own account, for the purpose of investment only and not with a view to,
or for sale in connection with, any distribution thereof in violation of
applicable securities laws.
Section 4.6    Independent Investigation; No Warranty by Seller.
(a)    Purchaser represents that in reliance on its own analysis and its own
advisors, Purchaser has conducted its own independent investigation, review, and
analysis of the Target Entities, and their assets, products, services,
liabilities, technological sufficiency, the Business and the Business’ revenue
and the sources thereof; Purchaser has formed an independent judgment concerning
every such item and every element thereof; and Purchaser acknowledges that for
such purposes, it has been provided by Seller and the Target Entities with
comprehensive access to the personnel, properties, assets, premises, books and
records, and other documents, data and items of the Target Entities.
(b)    Purchaser represents that (i) in making its decision to enter into this
Agreement and to consummate the transaction contemplated hereby, Purchaser has
relied solely upon its own investigation, its own advisors, and the express
representations and warranties of Seller set forth in this Agreement (including
the related portions of the Schedules) and any certificates delivered hereunder;
(ii) neither Seller nor any other Person has made, and the Purchaser is not
relying on, any representation or warranty, express or implied, not expressly
set forth in this Agreement, the Transaction Documents or any certificate
delivered hereunder or thereunder, and (iii) neither Seller nor any other Person
has made, and the Purchaser is not relying on, any representation or warranty,
express or implied, not expressly set forth in this Agreement, the Transaction
Documents or any certificate delivered hereunder or thereunder, as to the
accuracy or completeness of (a) any information regarding Seller, his
Affiliates, or the Target Entities, or their


48

--------------------------------------------------------------------------------





assets, products, services, liabilities, technological sufficiency, the Business
and the Business’ revenue or the sources thereof; or (b) any information,
documents and materials made available to Purchaser by Seller, passively or
actively, or in any repository or data room of information, or in management
presentations, or conveyed by Representatives of Seller or in any other form, in
relationship to or in expectation of the transactions contemplated hereby (all
of the foregoing, collectively, the “Information”). Neither Seller nor any other
Person will have or be subject to any liability to Purchaser or any other Person
resulting from the Information, or its completeness or accuracy, or the
distribution of same to Purchaser or its Representatives, or Purchaser’s use of
any such Information, in each case other than as expressly set forth in this
Agreement, the Transaction Documents or any certificate delivered hereunder or
thereunder, including in the representations and warranties set forth in Article
III.
ARTICLE V

COVENANTS
Section 5.1    Conduct of the Business. During the period from the date of this
Agreement to the Closing, except as expressly required by this Agreement or as
consented to in writing by Purchaser, Seller shall cause the Target Entities to,
use their reasonable best efforts to (i) conduct the Business only in the
ordinary course of business consistent with past practice; (ii) comply in all
material respects with all applicable Laws; and (iii) maintain and preserve
intact the present organization, business and franchise of the Target Entities
and the Business and relationships with customers, contract holders, reinsurers,
CLIP providers, suppliers, licensors, licensees, contractors, distributors,
regulators and others having business relationships with the Target Entities and
the Business. Without limiting the generality of the foregoing, from the date of
this Agreement to the Closing, except as expressly permitted or required by this
Agreement, Seller shall cause each of the Target Entities not to do any of the
following without Purchaser’s written consent:
(i)    sell, lease, encumber, transfer or otherwise dispose of any of the Target
Entities, assets, properties or rights or acquire any assets, properties or
rights having a purchase price, either individually or in the aggregate, in
excess of $100,000;
(ii)    grant any new equity awards to any director, officer, employee, or
independent contractor of the Target Entities;
(iii)    incur, create, guaranty or assume any Indebtedness or otherwise become
responsible for Indebtedness of any other Person, except unsecured current
obligations and liabilities incurred in the ordinary course of business, or take
any action that results in an Encumbrance, other than a Permitted Encumbrance,
being imposed on any asset, property or right of the Target Entities;
(iv)    enter into any agreement or commitment or make, authorize or commit to
make any capital expenditures that exceed, individually or in the aggregate,
$100,000 except for capital expenditures in the amounts and for the purpose set
forth in the Target Entities’ current capital expenditures budget as previously
made available to Purchaser;


49

--------------------------------------------------------------------------------





(v)    cancel any debts or waive any claims or rights that are material to the
Target Entities;
(vi)    except in the ordinary course of business and consistent with past
practice, enter into or assume any Contract that would qualify as a Material
Contract under Section 3.13(a) or amend or terminate any Material Contract;
(vii)    except in the ordinary course of business and consistent with past
practice, enter into or assume any Contract that would qualify as a Reinsurance
Contract under Section 3.16 or amend or terminate any Reinsurance Contract;
(viii)    (A) merge or consolidate with any other Person, or adopt a plan of
complete or partial liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or other reorganization, or convert or otherwise
change its legal form, (B) acquire any material assets or (C) make any loan or
capital contribution to acquire any equity interests in, or otherwise make any
investment in, any Person (other than loans and advances to employees in the
ordinary course of business);
(ix)    issue, sell, convey, pledge, otherwise dispose of, encumber, repurchase,
reclassify, split or redeem any capital stock or evidence of indebtedness or
other securities, or grant any options, warrants, calls, rights or commitments
or any other agreements of any character obligating it to issue any shares of
capital stock or other equity interests in the Target Entities or any evidence
of Indebtedness or other securities;
(x)    repurchase, redeem, or otherwise acquire, or grant any rights or enter
into any Contracts or commitments to repurchase, redeem, or acquire, any
outstanding shares of the capital stock or other securities of, or other
ownership interests in, the Target Entities, or declare, set aside, make, or pay
any dividend, disbursement or other distribution with respect to its capital
stock or other securities or ownership interests (other than the Pre-Closing
Dividend);
(xi)    effect any recapitalization, reclassification, or similar change in the
capitalization of the Target Entities;
(xii)    pay, settle or compromise any material Tax audit or liability, amend
any material Tax Return, make, change or revoke any material election related to
Taxes, change any taxable period or any Tax accounting method, enter into any
agreement relating to Taxes or otherwise with a Tax Authority, consent to any
extension or waiver of the limitations period applicable to any Tax claim or
assessment, surrender any right to claim a material Tax refund, offset or other
reduction in Tax liability, in each case with respect to the Target Entities;
(xiii)    take any action that would or could reasonably be expected to result
in any of the Section 338 Companies ceasing to be treated as an S corporation
for U.S. federal income tax purposes or ASE ceasing to be treated as an entity
disregarded as separate from its owner, Seller, for U.S. federal income tax
purposes;


50

--------------------------------------------------------------------------------





(xiv)    make or authorize any change in its certificate of incorporation or
bylaws or similar organizational documents;
(xv)    enter into a new line of business, abandon or discontinue an existing
line of business, surrender or relinquish or discontinue any certificate of
authority or other Permit;
(xvi)    (A) enter into, adopt, amend or terminate any Plan, other than for
non-material amendments to Plans affecting the Employees generally and arising
in the ordinary course of business and consistent with past practice (e.g., with
respect to open enrollment for health plans), (B) increase the salary, bonus or
other compensation (including any severance, profit sharing, retirement or
insurance benefits) payable to any Employee or the benefits of any Employee,
other than increases to non-officer base salaries in the ordinary course of
business and consistent with past practice, or (C) pay or otherwise grant any
benefit not required by any Plan, or enter into any contract to do any of the
foregoing, except in the case of each of (A)-(C) to the extent required by
applicable Law;
(xvii)    acquire or enter into any lease of, any real property or any direct or
indirect interest in any real property;
(xviii)    fail to pay or satisfy when due any material liability (other than
any such liability that is being contested in good faith);
(xix)    settle or compromise any material claim or proceeding;
(xx)    make any material change in its underwriting, reinsurance, claims
administration, pricing, reserving, accounting or investment practices or
policies, including changes to investment guidelines (except as required by
applicable accounting or actuarial rules or changes in the interpretation by a
Governmental Authority or enforcement thereof);
(xxi)    fail to keep, or cause to be kept, all insurance policies referred to
in Section 3.17 of this Agreement, or commercially reasonable replacements
therefor, in full force and effect through the close of business on the Closing
Date; or
(xxii)    make any material change in internal accounting controls or disclosure
controls or procedures.
Section 5.2    Access to Information. From the date hereof until the Closing,
Seller shall, and shall cause the Target Entities to, (a) provide Purchaser and
its Representatives with reasonable access and right to inspect during normal
business hours, upon reasonable prior notice, to all personnel, officers,
employees, assets, premises, contracts, documents and properties of Seller and
the Target Entities and the Books and Records and other information and data
relating to the Target Entities; (b) furnish Purchaser and its Representatives
with such financial, operating and other data and information related to the
Target Entities as Purchaser or any of its Representatives may reasonably
request; and (c) instruct the Representatives of Seller and the Target Entities
to cooperate with Purchaser in its investigation thereof, provided that such
investigation shall be conducted in a manner as to not unreasonably interfere
with the conduct of the business of the Target Entities.


51

--------------------------------------------------------------------------------





Seller shall furnish Purchaser and its Representatives with all such information
and data (including copies of Contracts, Plans and other Books and Records)
concerning the Target Entities and operations of the Target Entities as
Purchaser or any of such Representatives reasonably may request in connection
with such investigation. No investigation by Purchaser or other information
received by Purchaser shall operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by Seller in this Agreement.
All such information shall be kept confidential in accordance with the terms of
the Confidentiality Agreement.
Section 5.3    Reasonable Efforts.
(a)    Subject to the terms and conditions of this Agreement, each Party shall
use its reasonable best efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other Party in
doing, all things necessary, proper or advisable to consummate and make
effective, the transactions contemplated by this Agreement and the Transaction
Documents.
(b)    Seller and Purchaser will cooperate and, Seller shall, and shall cause
the Target Entities to, use their respective reasonable best efforts to obtain
as promptly as practicable any consents, approvals and waivers required from
third persons pursuant to any Contracts in connection with the consummation of
the transactions contemplated by this Agreement. With respect to any Contract
for which any consent has not been obtained prior to the Closing, in the event
that the Closing occurs, Seller shall continue to use reasonable best efforts to
obtain any such consent after the Closing until either such consent has been
obtained or Seller and Purchaser mutually agree, in good faith, that such
consent cannot reasonably be obtained. Nothing in this Section 5.3(b) shall
require Purchaser to expend any material sum, make a material financial
commitment or grant or agree to any material concession to any third Person to
obtain any such consent, approval or waiver.
(c)    Each party shall, (i) within two (2) Business Days of the date hereof,
make, or cause to be made, all filings and submissions (including those (A)
under the HSR Act and (B) related to the approval required by the Turks & Caicos
Islands Financial Services Commission with respect to changes of shareholders,
directors and officers of FIC) required under any Law applicable to such party
or any of its Affiliates, and give such reasonable undertakings as may be
required in connection therewith, including a request for early termination of
any applicable waiting period, request early termination of the waiting period;
and (ii) as promptly as practicable, use reasonable best efforts to obtain, or
cause to be obtained, all consents, authorizations and approvals from all
Governmental Authorities necessary to be obtained by such party or any of its
Affiliates, in each case in connection with this Agreement or the Transaction
Documents or the consummation of the transactions contemplated hereby or
thereby, provided that (A) Seller and his Affiliates shall not give any
undertakings, make any commitments or enter into any agreements that would be
binding upon Purchaser or any of its Affiliates, including, after the Closing,
the Target Entities, without the prior written consent of Purchaser and (B)
neither Purchaser nor any of its Affiliates shall be required to take any action
that involves divestiture of an existing business of Purchaser or any of his
Affiliates, including, after the Closing, the Target Entities, that involves
unreasonable expense or that could


52

--------------------------------------------------------------------------------





reasonably be expected to impair the overall benefit expected to be realized
from the consummation of the transactions contemplated by this Agreement and the
Transaction Documents.
(d)    Promptly following (and in any event, within two (2) Business Days of the
date hereof), Seller shall notify the Arizona Department of Insurance (the
“ADI”) of the transactions contemplated by this Agreement and that the licensing
application of SAC Insurance with the ADI will therefore be amended. Following
the Closing, Seller and Purchaser shall cooperate to amend such licensing
application to reflect Purchaser’s ownership of SAC Insurance.
Section 5.4    Notification.
(a)    From the date hereof until the Closing, Seller shall promptly notify
Purchaser in writing of:
(i)    any notice or other written communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement and the Transaction Documents; and
(ii)    any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement and the
Transaction Documents.
(b)    From the date hereof until the Closing, subject to applicable Law,
Purchaser shall promptly notify Seller in writing of any notice or other
communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement and the Transaction Documents.
Section 5.5    Employee Matters.
(a)    After the Closing, to the extent that Purchaser transitions Employees to
alternative employee benefit plans, Purchaser shall use its commercially
reasonable efforts to: (i) give Employees credit for all service with the Target
Entities and past Affiliates under the Target Entity employee benefit plans,
programs, policies and fringe benefit arrangements for purposes of eligibility
and vesting under such alternative plans, and with respect to severance,
vacation and paid-time off, benefit accrual under such alternative plans (except
where doing so would result in duplication of benefits); (ii) cause any and all
pre-existing conditions (or actively at work or similar limitations),
eligibility waiting periods and evidence of insurability requirements under any
group health plans to be waived with respect to the Employees of the Target
Entities as of the Closing Date and their eligible dependents under such
alternative plans; and (iii) provide Employees with credit for any co-payments,
deductibles, and offsets (or similar payments) made during the plan year to the
extent reflected in records of the Target Entities for the purposes of
satisfying any applicable deductible, out-of-pocket, or similar requirements
under such alternative plans.
(b)    After the Closing Date, Purchaser will be responsible for performing and
discharging all requirements under the WARN Act and similar state and local Laws
for the notification of Purchaser’s employees and state and local governmental
bodies, to the extent applicable


53

--------------------------------------------------------------------------------





(c)    This Section 5.5 shall be binding upon and inure solely to the benefit of
each of the Parties to this Agreement and their successors and permitted
assigns, and nothing in this Section 5.5, express or implied, shall be construed
to confer upon any other Person (including Employees or any other service
providers to the Target Entity thereof), any benefit under or right to enforce
the provisions of this Section 5.5, including any right to employment or
continued employment for any period of time or any right to a particular term or
condition of employment, or be construed as an amendment, waiver or creation of
any benefit plan. Nothing contained herein, express or implied, shall be
construed to establish, adopt, amend or modify any Target Entity Benefit Plan or
other benefit plan, program, policy, agreement or arrangement or otherwise to
limit the right of Purchaser or the Target Entities to (i) amend, modify or
terminate any such benefit or compensation plan, program, policy, agreement or
arrangement or (ii) terminate the employment of any Employee, at any time and
for any reason, including without cause.
Section 5.6    Public Announcements. The initial press release, if any, with
respect to the execution of this Agreement shall be a joint press release
reasonably acceptable to Purchaser and Seller; provided, however, that Purchaser
may otherwise disclose information about this Agreement and the transactions
contemplated hereby as may be required by Law or by any listing agreement or
rules with a national securities exchange or trading market (and in such case
shall use commercially reasonable efforts to consult with Seller prior to such
release or statement) or to any Governmental Authority. The initial press
release shall be published within one (1) Business Day of the execution and
delivery of this Agreement. After the publication of the initial press release,
until the Closing, neither Purchaser nor Seller nor any of their respective
Affiliates shall issue or cause the dissemination of any press release or other
public announcements or statements with respect to this Agreement or the
transactions contemplated hereby without the consent of the other Party, which
consent will not be unreasonably withheld, conditioned or delayed, except as may
be required by Law or by any listing agreement with a national securities
exchange or trading market (and in such case shall use commercially reasonable
efforts to consult the other Party prior to such release or statement).
Section 5.7    Further Assurances; Post-Closing Cooperation.
(a)    From time to time after the Closing, as and when requested by any Party
without additional consideration, each of the Parties hereto will (or, if
appropriate, cause their Affiliates to) execute and deliver such further
documents and instruments and take such other actions as may be necessary to
make effective the transactions contemplated by this Agreement and the
Transaction Documents. If any Party to this Agreement following the Closing
shall have in its possession any asset, property or right that under this
Agreement should have been delivered to the other, such Party shall promptly
deliver such asset, property or right to the other Party.
(b)    For five (5) years following the Closing, upon reasonable written notice,
each Party will afford the other Party and its Representatives (i) in response
to the request or at the direction of a Governmental Authority or (ii) as
required for the preparation and reporting of financial statements or regulatory
filings (A) such access during normal business hours as the other Party may
reasonably request to books, records and other data and information relating to
the Target Entities and (B) the right to make copies and extracts therefrom at
the cost of the Party requesting


54

--------------------------------------------------------------------------------





such copies and extracts. Anything to the contrary in Section 5.7(a) or this
Section 5.7(b) notwithstanding, (i) access rights pursuant to Section 5.7(a) or
this Section 5.7(b) shall be exercised in such manner as not to interfere
unreasonably with the conduct of the Business or any other business of the Party
granting such access and (ii) the Party granting access may withhold any
document (or portions thereof) or information (A) that is subject to the terms
of a non-disclosure agreement with a third party, (B) that may constitute
privileged attorney-client communications or attorney work product and the
transfer of which, or the provision of access to which, as reasonably determined
by such party’s counsel, constitutes a waiver of any such privilege or (C) if
the provision of access to such document (or portion thereof) or information, as
determined by such party’s counsel, would reasonably be expected to conflict
with applicable Laws. Purchaser and Seller shall reimburse the other Party for
reasonable out-of-pocket costs and expenses incurred in assisting the other
Party or their respective Affiliates pursuant to this Section 5.7, Purchaser or
Seller shall be permitted to request approval by the paying Party for any such
out-of-pocket costs and expenses in advance of incurring such cost and expenses.
(c)    From and after the Closing, Seller shall, and shall cause his Affiliates
and Representatives to maintain the confidence of any and all information,
whether written or oral, concerning Purchaser, the Target Entities or their
business that was obtained by virtue of ownership of the Target Entities, the
completion of the transactions contemplated by this Agreement or otherwise
obtained, except to the extent that Seller can show that such information (i) is
generally available to and known by the public through no action of Seller, any
of his Affiliates or their respective Representatives; (ii) is lawfully acquired
by Seller, any of his Affiliates or their respective Representatives from and
after the Closing from sources, which are not prohibited from disclosing such
information by a legal, contractual or fiduciary obligation; or (iii) to the
extent that Seller is required to disclose such information by judicial or
administrative process or pursuant to applicable Law. If Seller or any of his
Affiliates or their respective Representatives are compelled to disclose any
information by judicial or administrative process or by other requirements of
Law, then Seller shall promptly notify Purchaser in writing and shall disclose
only that portion of such information that Seller is advised by his counsel in
writing is legally required to be disclosed; provided that Seller shall, at the
direction and expense of Purchaser, use reasonable best efforts to obtain an
appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information.
(d)    From and after the Closing, Purchaser shall, and shall cause its
Affiliates and Representatives to maintain the confidence of any financial
information concerning Seller in his personal capacity obtained by virtue of the
completion of the transactions contemplated by this Agreement or otherwise
obtained, except to the extent that Purchaser can show that such information (i)
is generally available to and known by the public through no action of
Purchaser, any of its Affiliates or their respective Representatives; (ii) is
lawfully acquired by Purchaser, any of its Affiliates or their respective
Representatives from and after the Closing from sources, which are not
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation; or (iii) to the extent that Purchaser is required to disclose such
information by judicial or administrative process or pursuant to applicable Law.


55

--------------------------------------------------------------------------------





(e)    Neither Purchaser nor Seller shall be required by this Section 5.7 to (i)
take any action that would unreasonably interfere with the conduct of its
business or unreasonably disrupt its normal operations or (ii) provide the other
Party with access to any books or records (including personnel files) pursuant
to this Section 5.7 where such access would violate any Law.
Section 5.8    Non-Competition.
(a)    During the five (5)-year period commencing with the Second Reserve-Based
Earn-Out Measurement Date, neither Seller nor any Affiliate of Seller shall,
directly or indirectly, acting alone, as a member of any partnership or other
business entity, as a holder of capital stock of any class or as agent or
representative of any Person, in the Restricted Jurisdictions:
(i)    (A) engage in, consult with, manage or otherwise participate in the
operation of a Restricted Business, (B) divert or attempt to divert any business
or customer of the Restricted Business of the Target Entities, by direct or
indirect inducement, (C) otherwise do or perform, directly or indirectly, any
other act injurious or prejudicial to the sale of any products or services by
the Restricted Business of the Target Entities, (D) participate as an equity
investor in any Restricted Business or (E) extend, or assist in arranging the
extension of, any credit to any Person for the purpose of establishing,
acquiring or otherwise conducting any such business or other activity prohibited
by this Section 5.8(a)(i); or
(ii)    employ, engage or solicit for employment or engagement any Employee
during the period the applicable Employee is employed by Purchaser or any
Affiliate of Purchaser (including the Target Entities).
(b)    Notwithstanding the foregoing, nothing contained in Section 5.8(a)(i)
shall be deemed to preclude Seller or his Affiliates from owning not more than
one percent (1%) of any class of equity securities of a publicly traded entity
so long as Seller and his Affiliates do not participate in any way in the
management, operation or control of such entity.
(c)    It is the desired intent of the Parties that the foregoing provisions of
this Section 5.8 shall be enforced to the fullest extent permissible in each
jurisdiction in which enforcement is sought. Accordingly, the Parties agree that
if the covenants set forth in this Section 5.8 are deemed by any court or
arbitrator to be invalid or unenforceable in any jurisdiction, the court or
arbitrator may reduce the scope thereof or otherwise amend or reform the portion
thus adjudicated to be invalid or unenforceable, such reduction, amendment or
reformation to apply only with respect to the particular jurisdiction in which
such adjudication is made.
(d)    Each of the Parties acknowledges that there is no adequate remedy at law
for any breach or threatened breach by Seller or his Affiliates of the covenants
and agreements set forth in this Section 5.8 and, accordingly, Seller agrees
that Purchaser shall, in addition to the other remedies that may be available to
it hereunder or at law, be entitled to seek an injunction temporarily or
permanently enjoining Seller and his Affiliates from breaching or threatening to
breach such covenants and agreements.


56

--------------------------------------------------------------------------------





Section 5.9    Resignations. Seller shall use reasonable best efforts to cause
to be delivered to Purchaser on the Closing Date duly signed resignations,
effective immediately after the Closing, of those directors (or equivalent
Persons) and officers of the Target Entities that are set forth in Section 5.9
of the Seller Disclosure Schedule.
Section 5.10    No Solicitation. Seller shall not, and shall cause his
Affiliates and Seller’s and his Affiliates’ respective Representatives not to,
(a) directly or indirectly solicit or encourage any offer or expression of
interest or inquiries or proposals for, knowingly assist, participate in or
facilitate, or enter into or continue any discussions with respect to, (i) the
acquisition by any Person, directly or indirectly, of any of the Equity
Interests, or any material part of the Business or assets of the Target
Entities, (ii) any merger, consolidation, or combination with, or any bulk
reinsurance transaction involving, the Target Entities, (iii) the liquidation,
dissolution, or re‑organization of the Target Entities in any manner, or
(iv) any agreement or understanding (whether or not such agreement or
understanding is absolute, revocable, contingent or conditional) for, or
otherwise attempt to consummate, any such acquisition, transfer, merger,
consolidation, combination or reorganization, or (b) furnish or permit to be
furnished any non‑public information concerning the Target Entities or the
Business and operations to any Person (other than Purchaser and its
Representatives) or afford any Person (other than Purchaser and its
Representatives) access to the properties, assets, books or records of the
Target Entities. Seller shall immediately terminate and cause to be terminated
any existing activities, discussions or negotiations with any Person (and shall
require such Person to return or destroy any confidential information relating
to the Target Entities in the possession of such Person) other than Purchaser
and shall promptly notify Purchaser and deliver a copy of any inquiry or
proposal received by Seller or any of his Affiliates or Representatives thereof
with respect to any such transaction.
Section 5.11    Financing Cooperation. Subject to the terms and conditions set
forth herein, prior to the Closing Date, Seller shall, and shall cause each of
the Target Entities to, and cause each of their respective Representatives to,
use their reasonable best efforts to provide all cooperation that is reasonably
requested by Purchaser for the purpose of obtaining and consummating any Third
Party Financing, including (a) taking all corporate or other entity actions,
subject to the occurrence of the Closing, reasonably requested by Purchaser to
permit the consummation of such Third Party Financing and to permit the proceeds
thereof to be made available to Purchaser at the Closing and (b) executing and
delivering any customary pledge and security documents, credit agreements,
guarantees, ancillary loan documents, and customary closing certificates and
documents and assisting in preparing schedules and exhibits thereto as may be
reasonably requested by Purchaser (in each case, subject to and only effective
upon occurrence of the Closing).
Section 5.12    Pre-Closing Transactions.
(a)    Seller shall cause all of the long-term notes issued by the Affiliated
Reinsurance Entities (including any associated investment income due and accrued
investment income) and the receivable from an unaffiliated Person (the
“Unaffiliated Receivable”), in each case set forth in Schedule 5.12(a) to be
repaid in full, in cash prior to the Closing Date.
(b)    Following the payments made pursuant to Section 5.12(a), Seller shall
cause the Target Entities (other than FIC) to pay dividends or distributions to
Seller (the “Pre-Closing


57

--------------------------------------------------------------------------------





Dividend”) prior to the Closing in an aggregate amount equal to any Unrestricted
Cash of such Target Entities (other than FIC), provided that the Pre-Closing
Dividend shall not exceed an amount that would cause the Estimated Closing
Working Capital (after giving effect to the Pre-Closing Dividend) minus
Estimated Indebtedness minus Estimated Transaction Expenses to be less than
Target Working Capital.
Section 5.13    Third Party Consents. From and after the date hereof, Seller
shall take any action necessary to obtain, as promptly as possible, the written
consent to the change of control of the Target Entity party thereto in a form to
be reasonably agreed upon by Seller and Purchaser from the counterparties to
each of the Contracts set forth on Schedule 5.13 (the “Third Party Approvals”).
To the extent any Third Party Approvals are not obtained prior to Closing,
Seller shall continue such efforts to obtain the Third Party Approvals as
promptly as possible following the Closing.
ARTICLE VI

CONDITIONS
Section 6.1    Conditions to Purchaser’s Obligations. The obligations of
Purchaser to effect the Closing are further subject to the satisfaction or
waiver by Purchaser at or prior to the Closing of the following conditions:
(a)    The notifications of Purchaser and Seller pursuant to the HSR Act shall
have been made and the applicable waiting period and any extensions thereof
shall have expired or been terminated.
(b)    All other consents and approvals of any Governmental Authority required
for the consummation of the transactions contemplated by this Agreement,
including all those set forth in Section 3.2(b) of the Seller Disclosure
Schedule or Section 4.2(c) of the Purchaser Disclosure Schedule, shall have been
obtained and shall remain in full force and effect, and any waiting period
applicable to the consummation of the transactions contemplated hereby shall
have expired or been terminated.
(c)    No statute, rule, regulation, order, decree, proceeding or injunction
shall have been issued, enacted, entered, promulgated, initiated, proposed or
enforced by a Governmental Authority that prohibits, restricts or makes illegal
the consummation of the transactions contemplated by this Agreement or the
Transaction Documents, and no proceeding initiated by any Governmental Authority
or other Person seeking an injunction against the transactions contemplated by
this Agreement or the Transaction Documents shall be pending.
(d)    The Fundamental Representations made by Seller in this Agreement shall be
true and correct in all respects as of the Closing Date as if made on that date
(except that representations or warranties that expressly speak as of a
specified date or time need only be true and correct as of such specified date
and time). The representations and warranties made by Seller in this Agreement
(other than any Fundamental Representations and without giving effect to any
limitation set forth therein as to materiality or Business Material Adverse
Effect, as applicable) shall be true and correct as of the Closing Date as
though made on the Closing Date (except that


58

--------------------------------------------------------------------------------





representations or warranties that expressly relate to an earlier date need only
be true and correct on and as of such earlier date), in each case except for
breaches as to matters that, individually or in the aggregate, have not had, and
would not reasonably be expected to have, a Business Material Adverse Effect.
(e)    Seller shall have performed and complied in all material respects with
the agreements, covenants and obligations required by this Agreement to be so
performed or complied with by Seller at or before the Closing.
(f)    Purchaser shall have received a certificate, dated the Closing Date and
duly executed by Seller, in form and substance reasonably satisfactory to
Purchaser, to the effect that the conditions specified in Section 6.1(e),(f) and
(h) have been fulfilled.
(g)    Since the Balance Sheet Date, no event occurrence, fact, circumstance,
condition, effect or change shall have occurred that has had or would reasonably
be expected to have, individually or in the aggregate, a Business Material
Adverse Effect.
(h)    Seller and the Escrow Agent shall have made the deliveries required under
Section 2.5.
Section 6.2    Conditions to Seller’s Obligations. The obligations of Seller to
effect the Closing are further subject to the satisfaction or waiver by Seller
at or prior to the Closing of the following conditions:
(a)    The notifications of Purchaser and Seller pursuant to the HSR Act, if
any, shall have been made and the applicable waiting period and any extensions
thereof shall have expired or been terminated.
(b)    All other consents and approvals of any Governmental Authority required
for the consummation of the transactions contemplated by this Agreement,
including all those forth in Section 3.2(b) of the Seller Disclosure Schedule or
Section 4.2(c) of the Purchaser Disclosure Schedule, shall have been obtained
and shall remain in full force and effect, and any waiting period applicable to
the consummation of the transactions contemplated hereby shall have expired or
been terminated.
(c)    No statute, rule, regulation, order, decree, proceeding or injunction
shall have been issued, enacted, entered, promulgated, initiated, proposed or
enforced by a Governmental Authority that prohibits, restricts or makes illegal
the consummation of the transactions contemplated by this Agreement or the
Transaction Documents, and no proceeding initiated by any Governmental Authority
or any other Person seeking an injunction against the transactions contemplated
by this Agreement or the Transaction Documents shall be pending.
(d)    The representations and warranties made by Purchaser in this Agreement
(without giving effect to any limitation set forth therein as to materiality or
Purchaser Material Adverse Effect, as applicable) shall be true and correct, in
each case at and as of the Closing Date as if made on that date (except in any
case that representations and warranties that expressly speak


59

--------------------------------------------------------------------------------





as of a specified date or time need only be true and correct as of such
specified date or time), except where any failures to be true and correct would
not, in the aggregate, have a Purchaser Material Adverse Effect.
(e)    Purchaser shall have performed and complied with, in all material
respects, the agreements, covenants and obligations required by this Agreement
to be so performed or complied with by Purchaser at or before the Closing.
(f)    Seller shall have received a certificate, dated the Closing Date and duly
executed by an authorized officer of Purchaser, in form and substance reasonably
satisfactory to Seller, to the effect that the conditions specified in Sections
6.2(d) and (e) have been fulfilled.
(g)    Purchaser and the Escrow Agent shall have made the deliveries required
under Section 2.5.
ARTICLE VII

SURVIVAL; INDEMNIFICATION
Section 7.1    Survival of Representations, Warranties, Covenants and
Agreements.
(a)    The representations and warranties of Seller and Purchaser contained in
this Agreement will survive the Closing until 5:00 p.m. New York time on the
date which is eighteen (18) months following the Closing Date, provided that the
Fundamental Representations and the representations and warranties contained in
Section 3.5 will survive until the date that is sixty days following the
expiration of the applicable statute of limitations.
(b)    The covenants contained in this Agreement shall survive in accordance
with their respective terms.
(c)    Notices for claims in respect of a breach of a representation, warranty,
covenant or agreement must be delivered prior to the expiration of the
applicable survival periods set forth in this Section 7.1, and any claims for
indemnification for which notice is not timely delivered in accordance with this
Agreement shall be expressly barred and are hereby waived, provided that if,
prior to such applicable date, a party shall have notified any other party in
accordance with the requirements of this Agreement of a claim for
indemnification under this Agreement (whether or not formal Action shall have
been commenced based upon such claim), such claim shall continue to be subject
to indemnification in accordance with this Article VII or Article VIII
notwithstanding the passing of such applicable date; provided, further, however,
that any formal Action (which for the avoidance of doubt do not include acts
taken pursuant to the indemnification procedures set forth in Section 7.6, but
do include formal Actions brought following, or arising out of a dispute related
to, such indemnification procedures), seeking indemnification for breach of a
representation or warranty pursuant to this Agreement must be brought on or
prior to the third anniversary of the date on which the claim notice in respect
of such indemnification claim is first submitted. In no event shall any such
formal Action be brought more than (i) six (6) years after the Closing Date with
respect to a claim for breach of the representations and warranties other than
the


60

--------------------------------------------------------------------------------





Fundamental Representations and the representations and warranties contained in
Section 3.5, or (ii) seven (7) years after the Closing Date with respect to a
breach of the Fundamental Representations or the representations and warranties
contained in Section 3.5.
Section 7.2    Indemnification of Purchaser. Seller shall indemnify and hold
harmless Purchaser, its Affiliates (including the Target Entities) and their
respective successors and their respective shareholders and Representatives
(collectively, the “Purchaser Indemnified Parties”) from and against Losses
incurred by any Purchaser Indemnified Party and resulting or arising from or
relating to (a) any inaccuracy in or any breach of any representation or
warranty made by Seller in this Agreement or the Transaction Documents or in any
certificate or instrument delivered by or on behalf of Seller pursuant to this
Agreement or the Transaction Documents, (b) any breach of any covenant,
agreement or obligation to be performed by Seller pursuant to this Agreement or
the Transaction Documents and (c) the Specified Litigation; provided, however,
that the Purchaser Indemnified Parties’ rights to assert claims for Losses
pursuant to this Section 7.2 shall be subject to the limitations set forth below
in this Article VII.
Section 7.3    Indemnification of Seller. Purchaser shall indemnify and hold
harmless Seller and his Affiliates and their respective successors and their
shareholders and Representatives (collectively, the “Seller Indemnified
Parties”) from and against Losses incurred by any Seller Indemnified Party and
resulting or arising from or relating to (a) the inaccuracy of any
representation or warranty made by Purchaser in this Agreement or the
Transaction Documents or in any certificate or instrument delivered by or on
behalf of Purchaser pursuant to this Agreement or the Transaction Documents or
(b) any breach of any covenant, agreement or obligation to be performed by
Purchaser pursuant to this Agreement or the Transaction Documents; provided,
however, that the Seller Indemnified Parties’ rights to assert claims for Losses
pursuant to this Section 7.3 shall be subject to the limitations set forth below
in this Article VII.
Section 7.4    Effect of Materiality Qualifier. Notwithstanding anything in this
Agreement to the contrary, for purposes of this Article VII, all of the
representations and warranties set forth in this Agreement or any certificate or
schedule that are qualified as to “materiality,” “Purchaser Material Adverse
Effect,” “Business Material Adverse Effect” or words of similar import or effect
shall be deemed to have been made without any such qualification for purposes of
determining (a) whether a breach of any such representation or warranty has
occurred and (b) the amount of Losses resulting from, arising out of, relating
to or caused by any such breach of representation or warranty.
Section 7.5    Limitations.
(a)    Subject to the additional limitations set forth below in this Section
7.5, Seller shall not be liable to the Purchaser Indemnified Parties for
indemnification under Section 7.2(a) and Purchaser shall not be liable to the
Seller Indemnified Parties for indemnification under Section 7.3(a) (other than
in respect of a breach of or inaccuracy in any Fundamental Representations or
any of the representations and warranties contained in Section 3.5) unless and
until the Purchaser Indemnified Parties or the Seller Indemnified Parties, as
applicable, have incurred Losses in excess of 0.5% of the Aggregate
Consideration (the “Deductible”) in the aggregate, in which case the Purchaser
Indemnified Parties or the Seller Indemnified Parties, as applicable, shall be
entitled to bring a claim for only those Losses in excess of the Deductible.


61

--------------------------------------------------------------------------------





(b)    Notwithstanding anything to the contrary contained in this Agreement, (i)
the maximum aggregate liability of Seller or Purchaser under this Article VII
for Losses indemnified under Section 7.2(a) or Section 7.3(a) (other than in
respect of a breach of or inaccuracy in any Fundamental Representations or any
of the representations and warranties contained in Section 3.5), as applicable,
shall not exceed 20% of the Aggregate Consideration and (ii) the maximum
aggregate liability of Seller or Purchaser for Losses indemnified under this
Article VII (other than in respect of Losses indemnified under Section 7.2(c))
or Article VIII shall not exceed the Aggregate Consideration.
(c)    Payments by an Indemnifying Party pursuant to Section 7.2 or Section 7.3
in respect of any Loss shall be reduced by the amount of any amounts actually
recovered by the Indemnified Party under insurance policies, indemnities or
other reimbursement arrangements with respect to such Losses less the amount of
any costs of obtaining such recovery, including any resulting increase in
premium or other costs of insurance. In the event that an insurance or other
recovery is made by any Indemnified Party with respect to any Loss for which any
such Person has been indemnified hereunder, then a refund equal to the aggregate
amount of the recovery shall be promptly made to the applicable Indemnifying
Party.
(d)    In no event shall any Indemnifying Party be liable to any Indemnified
Party for any punitive or treble damages, other than indemnification for amounts
paid or payable to third parties in respect of any Third Party Claim for which
indemnification hereunder is otherwise required.
(e)    Each Indemnified Party shall take, and cause its Affiliates to take, all
commercially reasonable steps to mitigate any Loss upon becoming aware of any
event or circumstance that would be reasonably expected to, or does, give rise
thereto, provided that any costs of such mitigation shall be Losses indemnified
hereunder.
(f)    All Losses indemnified pursuant to this Agreement shall be net of the
proceeds of any third-party insurance coverage actually received by the
Indemnified Party (the amount of such proceeds determined net of all costs of
recovery thereof, deductibles or retentions thereunder and increases in premiums
as a result thereof).
Section 7.6    Method of Asserting Claims. All claims for indemnification by any
Indemnified Party under this Article VII shall be asserted and resolved as
follows:
(a)    If any Indemnified Party receives notice of the assertion or commencement
of any Action made or brought by any Person who is not a party to this Agreement
or an Affiliate of a party to this Agreement or a Representative of the
foregoing (a “Third Party Claim”) against such Indemnified Party with respect to
which indemnification is being sought against an Indemnifying Party under this
Agreement, the Indemnified Party shall give the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30)
calendar days after receipt of such notice of such Third Party Claim. The
failure to give such prompt written notice shall not, however, relieve the
Indemnifying Party of its indemnification obligations, except and only to the
extent that the Indemnifying Party forfeits rights or defenses by reason of such
failure. Such notice by the Indemnified Party shall describe the Third Party
Claim in reasonable


62

--------------------------------------------------------------------------------





detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have the right to participate in, or by giving written notice to the Indemnified
Party within thirty (30) calendar days after receiving the Indemnified Party’s
notice of claim, to assume the defense of any Third Party Claim at the
Indemnifying Party’s expense and by the Indemnifying Party’s own counsel, and
the Indemnified Party shall cooperate in good faith in such defense; provided,
that if the Indemnifying Party is Seller, such Indemnifying Party shall not have
the right to defend or direct the defense of any such Third Party Claim that (i)
is asserted directly by or on behalf of a Person that is a supplier or customer
of Purchaser or the Target Entities, or (ii) seeks an injunction or other
equitable relief against the Indemnified Parties. The Indemnified Party shall
have the right to participate in (but not to control) the defense of any Third
Party Claim with its separate counsel selected by the Indemnified Party, and
subject to the Indemnifying Party’s and its separate counsel’s right to control
the defense thereof. The fees and disbursements of such counsel shall be at the
expense of the Indemnified Party; provided, that if in the reasonable opinion of
counsel to the Indemnified Party, (A) there are legal defenses available to an
Indemnified Party that are materially different from or additional to those
available to the Indemnifying Party; or (B) there exists a conflict of interest
between the Indemnifying Party and the Indemnified Party that cannot be waived,
the Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party elects not to
compromise or defend such Third Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 7.6(b), pay, compromise or
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Seller and
Purchaser shall cooperate with each other in all reasonable respects in
connection with the defense of any Third Party Claim, including making available
records relating to such Third Party Claim and furnishing, without expense
(other than reimbursement of actual out-of-pocket expenses) to the defending
party, management employees of the non-defending party as may be reasonably
necessary for the preparation of the defense of such Third Party Claim.
(b)    Notwithstanding any other provision of this Agreement, the Indemnifying
Party shall not enter into settlement of any Third Party Claim without the prior
written consent of the Indemnified Party, except as provided in this Section
7.6(b). If a firm offer is made to settle a Third Party Claim without leading to
liability or the creation of a financial or other obligation on the part of the
Indemnified Party and provides, in customary form, for the unconditional release
of each Indemnified Party from all liabilities and obligations in connection
with such Third Party Claim and the Indemnifying Party desires to accept and
agree to such offer, then the Indemnifying Party shall give written notice to
that effect to the Indemnified Party, which shall approve the same absent good
cause to withhold approval.
(c)    Any Action by an Indemnified Party on account of a Loss that does not
result from a Third Party Claim (a “Direct Claim”) shall be asserted by the
Indemnified Party giving the Indemnifying Party reasonably prompt written notice
thereof, but in any event not later than thirty (30) days after the Indemnified
Party becomes aware of such Direct Claim. The failure to give such prompt
written notice shall not, however, relieve the Indemnifying Party of its
indemnification


63

--------------------------------------------------------------------------------





obligations, except and only to the extent that the Indemnifying Party forfeits
rights or defenses by reason of such failure. Such notice by the Indemnified
Party shall describe the Direct Claim in reasonable detail, shall include copies
of all material written evidence thereof and shall indicate the estimated
amount, if reasonably practicable, of the Loss that has been or may be sustained
by the Indemnified Party. The Indemnifying Party shall have thirty (30) days
after its receipt of such notice to respond in writing to such Direct Claim,
except for any Direct Claim based on a breach of Section 5.10, in which case
such response shall be within two (2) days. The Indemnified Party shall allow
the Indemnifying Party and its professional advisors to investigate the matter
or circumstance alleged to give rise to the Direct Claim, and whether and to
what extent any amount is payable in respect of the Direct Claim and the
Indemnified Party shall assist the Indemnifying Party’s investigation by giving
such information and assistance (including access to the Target Entities’
premises and personnel and the right to examine and copy any accounts, documents
or records) as the Indemnifying Party or any of its professional advisors may
reasonably request. If the Indemnifying Party does not so respond within such
thirty (30)-day period, then the Indemnifying Party shall be deemed to have
rejected such claim, in which case the Indemnified Party shall be free to pursue
such remedies as may be available to the Indemnified Party on the terms and
subject to the provisions of this Agreement.
(d)    Payment from Escrow Fund; Offset. Any finally determined indemnity claim
by a Purchaser Indemnified Party shall be payable first from the Escrow Fund
until such Escrow Fund has been exhausted or has been released to Seller in
accordance with Section 7.10. Any remaining unsatisfied indemnity claim shall be
payable by Seller and may be offset against any amounts owing to Seller under
Section 2.8 or Section 2.9.
Section 7.7    Character of Indemnity Payments. The Parties agree that any
indemnification payments made with respect to this Agreement shall be treated
for all applicable Tax purposes as an adjustment to the Purchase Price unless
otherwise required by Law.
Section 7.8    Reservation of Rights. The rights and remedies of any party in
respect of any inaccuracy or breach of any representation, warranty, covenant or
agreement shall in no way be limited by the fact that the act, omission,
occurrence or other state of facts or circumstances upon which any claim of any
such inaccuracy or breach is based may also be the subject matter of any other
representation, warranty, covenant or agreement as to which there is no
inaccuracy or breach. The representations, warranties and covenants of Seller
and Purchaser’s rights to indemnification with respect thereto shall not be
affected or deemed waived by reason of any investigation made by or on behalf of
Purchaser (including by any of its advisors, consultants or representatives) or
by reason of the fact that Purchaser or any of such advisors, consultants or
representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate or by reason of Purchaser’s waiver of
any condition set forth in Section 6.1.
Section 7.9    Exclusive Remedy. Subject to Section 10.10, the Parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud on the part of a party
hereto in connection with the making of the representations and warranties
contained in this Agreement, the Transaction Documents or any certificate
delivered hereunder or thereunder) for any breach of any representation,
warranty, covenant, agreement or


64

--------------------------------------------------------------------------------





obligation set forth herein or otherwise relating to the subject matter of this
Agreement, shall be pursuant to the indemnification provisions set forth in
Article VIII and this Article VII. In furtherance of the foregoing, each Party
hereby waives, to the fullest extent permitted under Law, any and all rights,
claims and causes of action for any breach of any representation, warranty,
covenant, agreement or obligation set forth herein or otherwise relating to the
subject matter of this Agreement it may have against the other parties hereto
and their Affiliates and each of their respective Representatives arising under
or based upon any Law, except pursuant to the indemnification provisions set
forth in Article VIII and this Article VII and except for claims arising from
fraud on the part of a party hereto in connection with the making of the
representations and warranties contained in this Agreement or the Transaction
Documents or in any certificate delivered hereunder or thereunder. Nothing in
this Section 7.9 shall limit any Person’s right to seek and obtain any equitable
relief to which any Person shall be entitled, or to seek any remedy on account
of any party’s fraudulent misconduct in connection with the making of the
representations and warranties contained in this Agreement, the Transaction
Documents or any certificate delivered hereunder or thereunder.
Section 7.10    Escrow Funds. Purchaser and Seller shall provide a joint written
instruction to the Escrow Agent to remit an amount necessary to satisfy any
indemnifiable Losses (or portion thereof, if sufficient funds do not remain in
the Escrow Fund at such time) from the Escrow Amount to the applicable Purchaser
Indemnitee to the extent payment is required to be made from the Transaction
Expense Escrow Fund pursuant to Section ‎7.6. On the date that is thirty (30)
days following the eighteen (18)-month anniversary of the Closing Date,
Purchaser and Seller shall instruct the Escrow Agent to release to Seller, the
Escrow Fund less the aggregate amount of all unsatisfied claims for
indemnification that a Purchaser Indemnitee has timely asserted in accordance
with this ‎Article VII or Article VIII; provided that such amount of unsatisfied
claims shall not include any amount of Additional Elements sought in a Third
Party Claim unless (i) such Additional Elements have been paid or are payable to
a third party or (ii) such Additional Elements are reasonably likely, based on
the advice of Purchaser’s counsel, to be awarded to a third party. Promptly
following resolution of all such unsatisfied claims for indemnification from the
Escrow Fund, Purchaser and Seller shall jointly instruct the Escrow Agent to
release all cash then constituting the Escrow Fund to Seller. Purchaser and
Seller shall take all other steps as may be required pursuant to the terms of
the Escrow Agreement in order to authorize and complete the release of such
funds.
ARTICLE VIII

TAXES
Section 8.1    Tax Indemnity.
(a)    Seller shall indemnify and hold harmless the Purchaser Indemnified
Parties from and against Losses in respect of Covered Taxes.
(b)    For purposes of this Agreement:
(i)    Except as otherwise provided in clause (ii) below, in the case of any
Taxes that are payable with respect to a Straddle Period, the portion of such
Taxes allocable to (A)


65

--------------------------------------------------------------------------------





the Pre-Closing Tax Period and (B) the portion of the Straddle Period beginning
on the day next succeeding the Closing Date (the “Post-Closing Tax Period”)
shall be determined on the basis of a deemed closing at the end of the Closing
Date of the books and records of the Target Entities.
(ii)    In the case of any personal or real property Taxes that are payable with
respect to a Straddle Period, the portion of such Taxes allocable to the
Pre-Closing Tax Period shall be equal to the product of the sum of all such
Taxes multiplied by a fraction the numerator of which is the number of days in
the Straddle Period from the commencement of the Straddle Period through and
including the Closing Date and the denominator of which is the number of days in
the entire Straddle Period.
Section 8.2    Tax Treatment of ASE. For U.S. federal income tax purposes (and
for all other applicable Tax purposes), the acquisition of ASE shall be treated
as the purchase and sale of all of the assets of ASE. The Parties will prepare
and file all U.S. federal income Tax Returns (together with applicable state and
local income Tax Returns) consistent with the foregoing and will not take any
inconsistent position on any such income Tax Return.
Section 8.3    Post-Closing Tax Matters.
(a)    Seller shall prepare and file, or cause to be prepared and filed, (A) all
Tax Returns of the Target Entities that are required to be filed on or before
the Closing Date, (B) all income Tax Returns of ASE (including IRS Form 1065)
for Tax Periods ending on or prior to the ASE Transfer Date in which ASE had
been treated as a partnership for U.S. federal income tax purposes, it being
understood that any Covered Taxes with respect to such Tax Returns will be the
responsibility of Seller and (C) all income Tax Returns of each of the Section
338 Companies for any jurisdiction in which such Section 338 Company is treated
as a pass-through entity or S corporation) for Tax Periods ending on or prior to
the Closing Date, it being understood that any Covered Taxes with respect to
such Tax Returns will be the responsibility of Seller. All such Tax Returns
shall be prepared in a manner consistent with past practice, except as otherwise
required by Law. Seller shall deliver or cause to be delivered to Purchaser any
Tax Return described in clause (B) and clause (C) within a reasonable period of
time prior to the due date for any such Tax Return so that Purchaser may have an
opportunity to review such Tax Return. Purchaser shall prepare or cause to be
prepared and file or cause to be filed all other Tax Returns of the Target
Entities. Purchaser shall deliver or cause to be delivered to Seller any income
Tax Return described in the previous sentence, to the extent it relates to a
Pre-Closing Tax Period, within a reasonable period of time prior to the due date
for any such Tax Return (after giving effect to any applicable extensions of
time for filing) so that Seller may have an opportunity to review such Tax
Return. In the event that Purchaser and Seller are unable to agree on the
reporting of any item on any Tax Return provided for the other Party’s review
pursuant to this Section 8.3(a), Purchaser and Seller shall mutually choose an
independent public accounting firm to resolve such dispute, and the decision of
such firm shall be final. In the event of an impasse over such selection, the
independent public accounting firm shall be selected by a single arbitrator
appointed pursuant to the AAA Appointment Process. Expenses of such independent
public accounting firm shall be born evenly between Purchaser and Seller. After
the Closing, Seller shall not, and shall not permit any of their


66

--------------------------------------------------------------------------------





respective Affiliates to, amend any Tax Returns or change any Tax elections or
accounting methods with respect to Target Entities without the prior written
consent of Purchaser.
(b)    Any Taxes for Straddle Periods shall be apportioned between Seller and
Purchaser in the manner set forth in Section 8.1(b) hereof.
(c)    Purchaser and Seller shall cooperate with each other in connection with
the filing of any Tax Returns and any audit, litigation or other proceeding with
respect to Taxes. Such cooperation shall include the retention and (upon the
other Party’s request) the provision of records and information reasonably
relevant to any such audit, litigation, or other proceeding and making their
respective employees, outside consultants, and advisors available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder at the cost of the requesting Party. Purchaser and
Seller agree (i) to retain all books and records with respect to Tax matters
pertinent to the Target Entities relating to any taxable period beginning before
the Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Purchaser or Seller, any extensions of the statute of
limitations) of the respective taxable periods, and to abide by all record
retention agreements entered into with any Tax Authority; and (ii) to give the
other Party reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if the other Party so requests,
Purchaser or Seller, as the case may be, shall allow the other Party to take
possession of such books and records.
(d)    Purchaser agrees to give prompt notice to Seller of any Taxes or the
assertion of any claim, or the commencement of any suit, action or proceeding (a
“Tax Proceeding”) in respect of which indemnity may be sought under Section 8.1,
provided that Purchaser’s failure to provide such notice to Seller shall not
limit Purchaser’s rights under this Article VIII except to the extent Seller are
materially prejudiced by such failure. Seller agrees to give prompt notice to
Purchaser upon the receipt of any written notice by Seller of any pending or
threatened audits or proceedings or other Actions relating to Taxes of the
Target Entities. Seller shall have the right to control any Tax Proceeding
relating to a Tax Return that was prepared and filed by Seller pursuant to this
Section 8.3. All other Tax Proceedings with respect to the Target Entities shall
be controlled by Purchaser. Purchaser and Seller shall cooperate in the conduct
of any such Tax Proceeding, (ii) the party not controlling such Tax Proceeding
shall have the right (but not the obligation) to participate in such Tax
Proceeding at their own expense, (iii) the party controlling such Tax Proceeding
shall keep the other party reasonably informed of material developments
concerning such Tax Proceeding and (iv) the party controlling such Tax
Proceeding shall not settle such Tax Proceeding without the written consent of
the other party, which consent shall not unreasonably be withheld, conditioned
or delayed. Notwithstanding the foregoing, Seller’s rights pursuant to this
Section 8.3(d) shall only apply with respect to any Tax Proceeding in respect of
which indemnity may be sought from Seller pursuant to Section 8.1.
(e)    Seller shall designate a Person as the “partnership representative” of
the ASE, in accordance with Section 6223 of the Code and any similar provision
under any state or local tax Laws (the “Partnership Representative”) with
respect to taxable periods beginning on or after January 1, 2018 and ending on
or before ASE Transfer Date. Seller shall cause the Partnership Representative
to make the election provided for in Section 6226 of the Code or any similar
provision


67

--------------------------------------------------------------------------------





of any state or local tax Laws with respect to any imputed underpayment
determined in connection with any Tax Proceeding in respect of ASE for taxable
periods of ASE beginning after December 31, 2017 and ending on or before the
Closing Date. No election shall be made to have the provisions of the Bipartisan
Budget Act of 2015 apply to any taxable period of ASE beginning before January
1, 2018.
Section 8.4    Section 338 Election; Purchase Price Allocation.
(a)    The Parties intend for the purchase of the Section 338 Companies by the
Purchaser to be treated as a “qualified stock purchase” within the meaning of
Section 338(d)(3) of the Code, as to which the Purchaser is the “purchasing
corporation” within the meaning of Section 338(d)(1) of the Code. Seller and
Purchaser agree that they shall take all steps necessary to make a timely, valid
and irrevocable election under Section 338(h)(10) of the Code and analogous
state and local tax provisions, arising out of the purchase and sale of the
Shares (all such elections being referred to collectively as the “Section 338
Election”), and to file the Section 338 Election in accordance with applicable
Law.
(b)    On or prior to the Closing Date, Seller shall deliver to Purchaser
properly completed and executed IRS Forms 8023 and analogous state and local tax
forms on which the Section 338 Election shall be made (the “Election Form”) by
Seller, as the sole owner of interests in the Section 338 Companies, in form and
substance reasonably acceptable to the Purchaser. Purchaser and Seller shall
cooperate with each other and take all actions necessary and appropriate,
including causing Seller to sign and timely filing the Election Form, to effect
and preserve the Section 338 Election and shall take no action inconsistent
therewith except to the extent such treatment is challenged on audit by an
applicable Tax authority.
(c)    The parties shall allocate the Purchase Price, together with any payments
under Sections 2.8 through 2.10, among the Target Entities in accordance with
Schedule 8.4(c), and as soon as practicable following the Closing (however, in
any event, within ninety (90) days of Closing), the Purchaser shall prepare and
deliver to Seller the allocation of the deemed sales price of the assets of the
Section 338 Companies resulting from the Section 338 Election (as required
pursuant to Section 338(h)(10) of the Code and regulations promulgated
thereunder, and taking into account the allocation of the Purchase Price among
the Target Entities as set forth on Schedule 8.4(c)) among such assets, and
allocating the deemed sales price of the assets of ASE (taking into account
Schedule 8.4(c)) among such assets (the “Tax Allocation Schedule”). If Seller
believes that all or a portion of the Tax Allocation Schedule is incorrect and
Seller notifies Purchaser in a writing including a description of the objection
and basis supporting Seller’s objections and any calculations or documentation
that support the objection, within 30 (thirty) days after having received such
Tax Allocation Schedule. Any disputes regarding the Tax Allocation Schedule
shall be resolved in accordance with Section 8.3(a). Each of the Purchaser and
the Seller agrees to file all federal, state, local and foreign Tax Returns
(including IRS Form 8883) in accordance with the Allocation Schedule as finally
determined, and shall not take any action inconsistent therewith on any Tax
Return. The Parties agree that any adjustment to the Purchase Price made after
the finalization of the Tax Allocation Schedule shall be reflected in an
adjustment to the Tax Allocation


68

--------------------------------------------------------------------------------





Schedule. Any payment made pursuant to Section 2.3(e) shall be treated for all
applicable Tax purpose as an adjustment to the Purchase Price unless otherwise
required by applicable Law.
Section 8.5    Transfer Taxes. Seller shall be responsible for 100 percent
(100%) of any transfer taxes imposed by any foreign, federal, state, local or
other taxing body as a result of the consummation of the transactions
contemplated by this Agreement including, for the avoidance of doubt, the
transactions described in Section 2.1(a). Seller shall timely file all necessary
Tax Returns and other documentation with respect to such Transfer Taxes, and, if
required by Law, Purchaser shall join in the execution of such filings. The
expense of such filings shall be paid solely by Seller.
Section 8.6    Tax Sharing Agreements. All tax sharing agreements or
arrangements among and between Seller and the Target Entities, whether or not
written, if any, shall be terminated immediately prior to the Closing Date and
shall have no continuing force or effect. Seller and the Target Entities shall,
unless otherwise directed by Purchaser, terminate any power of attorney granted
by or on behalf of Seller or the Target Entities, and any such terminated power
of attorney shall have no continuing force or effect after the Closing Date.
Section 8.7    Overlap. Notwithstanding any other provision of this Agreement,
neither the limitations under Section 7.5 nor the procedures under Section 7.6
(other than Section 7.6(d)) shall apply to claims arising under this Article
VIII. To the extent of any inconsistency between this Article VIII and Article
VII, this Article VIII shall control as to Tax matters.
ARTICLE IX

TERMINATION OF AGREEMENT
Section 9.1    Termination. This Agreement may be terminated, and the
transactions contemplated by this Agreement may be abandoned, at any time prior
to the Closing by:
(a)    the mutual written agreement of Seller and Purchaser;
(b)    either Seller on the one hand, or Purchaser, on the other hand, if any
court of competent jurisdiction or other Governmental Authority shall have
issued a statute, rule, regulation, order, decree or injunction or taken any
other action restraining, enjoining or otherwise prohibiting all or any portion
of the transactions contemplated by this Agreement and such statute, rule,
regulation, order, decree or injunction or other action shall have become final
and nonappealable; provided, however, that the Party seeking to terminate this
Agreement pursuant to this Section 9.1(b) shall have performed in all material
respects its obligations under this Agreement at the time of such termination;
(c)    either Seller, on the one hand, or Purchaser, on the other hand (but only
so long as Seller or Purchaser are, as applicable, not in material breach of
their or its obligations under this Agreement at such time), in the event of a
material breach by the non-terminating Party of any representation, warranty,
covenant or agreement contained in this Agreement, which breach (i) cannot be or
has not been cured by such non-terminating Party within twenty (20) Business
Days


69

--------------------------------------------------------------------------------





following written notification thereof by the terminating Party or (ii) would
entitle the terminating Party not to consummate the transactions contemplated
hereby under Article VI; or
(d)    subject to Section 9.3, either Seller, on the one hand, or Purchaser, on
the other hand, if the Closing shall not have been consummated on or before
January 17, 2020 (the “Termination Date”); provided, however, that this
Agreement shall not be terminated pursuant to this Section 9.1(d) by any Party
whose breach of any of its obligations under this Agreement in any material
respect results in the failure of the Closing to be consummated prior to the
Termination Date.
Section 9.2    Effect of Termination. If this Agreement is validly terminated
pursuant to Section 9.1, this Agreement will forthwith become null and void, and
have no further effect, without any liability on the part of any Party hereto or
its Affiliates or Representatives; provided that (a) the provisions of this
Section 9.2 and Article X hereof shall remain in full force and effect and all
rights and remedies based on any breach of any provision of this Agreement will
survive, and no such termination shall be deemed an election of remedies with
respect to any such breach and (b) the Confidentiality Agreement shall
nonetheless continue in full force and effect in accordance with its terms.
Section 9.3    Bifurcated Closing. In the event that it becomes reasonably
apparent to Purchaser and Seller that all conditions to the Closing set forth in
Article VI (other than conditions that, by their nature, are to be satisfied at
the Closing) are likely to be satisfied or waived on or prior to the Termination
Date other than the receipt of the approval set forth on Schedule 6.1(b), the
parties shall cooperate in good faith to amend this Agreement to allow for (i)
the Closing to take place prior to the Termination Date with respect to all the
transactions contemplated hereby other than the acquisition by Purchaser of the
Equity Interests of FIC and the execution and delivery of the Commutation
Agreement, (ii) a second closing to take place with respect to the acquisition
by Purchaser of the Equity Interests of FIC and the execution and delivery of
the Commutation Agreement as soon as reasonably practicable after the receipt of
the approval set forth on Schedule 6.1(b), and (iii) in the event such approval
is not received, for an alternative transaction in which the Closing Date Legacy
Liabilities are retroceded by the Affiliated Reinsurance Entities to an
Affiliate of Purchaser. Such amendments shall put the parties in an economic
position as close as reasonably practicable to the one they would be in if the
Closing were to occur as contemplated by this Agreement without such amendment,
including that the effective date of the commutation pursuant to the Commutation
Agreement or the retrocession pursuant to such retrocession agreement shall be
the Closing Date. In the event that Purchaser and Seller are unable to agree to
such amendments, the impasse shall be resolved by a single Arbitrator appointed
pursuant to the AAA Appointment Process.
ARTICLE X

MISCELLANEOUS
Section 10.1    Notices. All notices, requests, consents, waivers, demands and
other communications under this Agreement shall be in writing and will be deemed
to have been duly given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the


70

--------------------------------------------------------------------------------





addressee if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by e-mail of a PDF document if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the third (3rd) day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties with concurrent copies to all listed below at the following addresses or
email addresses (or at such other addresses or email addresses for a Party as
shall be specified by the notice given in accordance with this Section 10.1):
If to Seller:
Peter Masi
Smart AutoCare
1900 Firman Drive,
Richardson, TX 75081

With a copy (which shall not constitute notice) to:
Weiner Law Group LLP
629 Parsippany Road
Parsippany, NJ 07054
Attention: Stephen J. Edelstein
If to Purchaser:
Tiptree Insurance Holdings, LLC
c/o Fortegra Financial Corporation
10151 Deerwood Park Blvd.
Building 100, Suite 330
Jacksonville, FL 32256-0566
Attention: General Counsel
and
c/o Tiptree Inc.
299 Park Avenue, Fl. 13
New York, NY 10171
Attention: General Counsel
With a copy (which shall not constitute notice) to:
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Michael D. Devins
     Marilyn A. Lion


71

--------------------------------------------------------------------------------





Section 10.2    Entire Agreement. This Agreement, the Exhibits and Schedules
hereto, the Confidentiality Agreement and the Transaction Documents supersede
all prior and contemporaneous discussions and agreements, both written and oral,
among the Parties with respect to the subject matter of this Agreement and the
Transaction Documents and constitute the sole and entire agreement among the
Parties to this Agreement with respect to the subject matter of this Agreement,
and supersedes all prior and contemporaneous agreements and understandings,
written or oral, with respect to the subject matter hereof.
Section 10.3    Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the transactions contemplated by this Agreement are
consummated, each Party will pay its own costs and expenses (and Seller will pay
the costs and expenses of the Target Entities) incurred in connection with the
negotiation, execution and closing of this Agreement and the Transaction
Documents and the transactions contemplated by this Agreement and the
Transaction Documents.
Section 10.4    Waiver. Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition. No waiver by any
Party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver (a) of the same or any other term
or condition of this Agreement on any future occasion or (b) in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
Section 10.5    Amendment. This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of Seller
and Purchaser. In light of the formality and solemnity with which this Agreement
has been negotiated, and executed, and the complexity and interrelatedness of
its provisions, the Parties agree that they will not assert at any time that
this Agreement has been or shall have been amended informally, orally or by
conduct. Notwithstanding the foregoing or Section 10.4, none of this Section
10.5 or Sections 10.6, 10.7, 10.8, 10.9 or 10.12 (collectively, the “Lender
Provisions”) may be amended or waived in any manner adverse to the Lenders
without the consent of the Lenders.
Section 10.6    No Third Party Beneficiary. Except for the rights of the
Purchaser Indemnified Parties and the Seller Indemnified Parties pursuant to
Articles VII and VIII, as to which they are express third-party beneficiaries,
the terms and provisions of this Agreement are intended solely for the benefit
of each Party hereto and their respective successors or permitted assigns, and
it is not the intention of the Parties to confer third-party beneficiary rights
upon any other Person other than any Person entitled to indemnity under Article
VII. Notwithstanding the foregoing, each of the Lenders shall be an express
third-party beneficiary with respect to the Lender Provisions to the extent
relating to the rights or obligations of such Lenders.


72

--------------------------------------------------------------------------------





Section 10.7    Assignment; Binding Effect. Neither this Agreement nor any
right, interest or obligation under this Agreement may be assigned by any Party
to this Agreement by operation of law or otherwise without the prior written
consent of the other Party to this Agreement and any attempt to do so will be
void; provided, however, that Purchaser may assign to any Affiliate without
consent of Seller, provided that no such assignment shall relieve Purchaser of
any of its payment obligations hereunder; provided further, that Purchaser may
assign its rights under this Agreement to the Lenders as collateral security.
Subject to the foregoing, this Agreement is binding upon, inures to the benefit
of and is enforceable by the Parties to this Agreement and their respective
successors and assigns.
Section 10.8    CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY COURT OF THE STATE
OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND AGREES THAT
ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE BROUGHT ONLY IN SUCH COURT (AND
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS OR ANY OTHER OBJECTION TO
VENUE THEREIN); PROVIDED, HOWEVER, THAT SUCH CONSENT TO JURISDICTION IS SOLELY
FOR THE PURPOSE REFERRED TO IN THIS SECTION 10.8 AND SHALL NOT BE DEEMED TO BE A
GENERAL SUBMISSION TO THE JURISDICTION OF SAID COURTS OR IN THE STATE OF NEW
YORK OTHER THAN FOR SUCH PURPOSE. Any and all process may be served in any
action, suit or proceeding arising in connection with this Agreement or the
Transaction Documents by complying with the provisions of Section 10.1. Such
service of process shall have the same effect as if the Party being served were
a resident in the State of New York and had been lawfully served with such
process in such jurisdiction. The Parties hereby waive all claims of error by
reason of such service. Nothing herein shall affect the right of any Party to
service process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the other in any other jurisdiction to
enforce judgments or rulings of the aforementioned courts.
Section 10.9    Waiver of Trial by Jury.
(a)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY OR CLAIM THAT MAY
ARISE OUT OF OR RELATE TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
(b)    EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT


73

--------------------------------------------------------------------------------





OF LITIGATION, SEEK TO ENFORCE SUCH WAIVER; (ii) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER; (iii) IT MAKES SUCH WAIVER
VOLUNTARILY; AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.9.
Section 10.10    Specific Performance. The Parties hereto agree that if any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the Parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity.
Section 10.11    Invalid Provisions. If any provision of this Agreement is held
to be illegal, invalid or unenforceable under any present or future law, and if
the rights or obligations of any Party will not be materially and adversely
affected thereby, (a) such provision will be fully severable; (b) this Agreement
will be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof; (c) the remaining provisions of
this Agreement will remain in full force and effect and will not be affected by
the illegal, invalid or unenforceable provision or by its severance herefrom;
and (d) in lieu of such illegal, invalid or unenforceable provision, there will
be added automatically as a part of this Agreement a legal, valid and
enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible.
Section 10.12    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
FOR THE CONFLICTS OF LAWS PRINCIPLES THEREOF.
Section 10.13    Counterparts. This Agreement may be executed in any number of
counterparts, all of which will constitute one and the same instrument. Each
Party may deliver its executed counterpart by electronic mail, and such delivery
shall have the same legal effect as hand delivery of an originally executed
counterpart.
[Signature Page Follows]




74

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
TIPTREE WARRANTY HOLDINGS, LLC
By: /s/Richard S. Kahlbaugh    
Name: Richard S. Kahlbaugh
Title: Chief Executive Officer
PETER MASI
By: /s/Peter Masi    
Name: Peter Masi













